Exhibit 10.103

 

--------------------------------------------------------------------------------

 

PLEDGE AND SECURITY AGREEMENT

 

made by

 

WYNN RESORTS HOLDINGS, LLC,

solely as Pledgor,

 

WYNN LAS VEGAS, LLC,

 

WYNN SHOW PERFORMERS, LLC,

 

WYNN LAS VEGAS CAPITAL CORP.,

 

WYNN GOLF, LLC,

 

WORLD TRAVEL LLC,

 

LAS VEGAS JET, LLC,

 

WYNN SUNRISE, LLC,

 

and

 

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

 

in favor of

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

 

Dated as of December 14, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

SECTION 1.      DEFINED TERMS    2     1.1    Definitions.    2     1.2    Other
Definitional Provisions.    9 SECTION 2.      GRANT OF SECURITY INTEREST    9  
  2.1    Grant of Security Interest by Grantors.    9     2.2    Grant of
Security Interest by the Pledgor.    11     2.3    Limitations to Collateral.   
11     2.4    Limited Recourse    11 SECTION 3.      REPRESENTATIONS AND
WARRANTIES    12     3.1    Title; No Other Liens.    12     3.2    Perfected
First Priority Liens.    12     3.3    Name; Jurisdiction of Organization, etc.
   13     3.4    Inventory, Equipment and Books and Records.    13     3.5   
Farm Products.    13     3.6    Investment Property.    13     3.7   
Receivables.    14     3.8    Contracts.    14     3.9    Intellectual Property.
   15 SECTION 4.      COVENANTS    16     4.1    Delivery and Control of
Instruments, Chattel Paper, Investment Property, Deposit Accounts and Letter of
Credit Rights.    16     4.2    INTENTIONALLY OMITTED.    18     4.3   
Maintenance of Perfected Security Interest; Further Documentation.    18     4.4
   Changes in Locations, Name, Jurisdiction of Incorporation, etc.    18     4.5
   Notices.    19     4.6    Investment Property.    19     4.7    Receivables
   20     4.8    INTENTIONALLY OMITTED.    21     4.9    Intellectual Property.
   21     4.10    Non-Deliverable Collateral.    23     4.11    INTENTIONALLY
OMITTED.    23 SECTION 5.      REMEDIAL PROVISIONS    23     5.1    Nevada
Gaming Laws.    23     5.2    Certain Matters Relating to Receivables.    23    
5.3    Communications with Obligors; Grantors Remain Liable.    24     5.4   
Pledged Securities.    24     5.5    Proceeds to be Turned Over To Collateral
Agent.    25     5.6    Application of Proceeds.    26

 

i



--------------------------------------------------------------------------------

              Page


--------------------------------------------------------------------------------

    5.7    Code and Other Remedies.    26     5.8    Registration Rights.    27
    5.9    Waiver; Deficiency.    28     5.10    Exercise of Control.    29
SECTION 6.      THE COLLATERAL AGENT    29     6.1    Collateral Agent’s
Appointment as Attorney-in-Fact, etc.    29     6.2    Duty of Collateral Agent.
   31     6.3    Filing of Financing Statements.    31     6.4    Authority of
Collateral Agent.    31     6.5    Appointment of Co-Collateral Agents.    32
SECTION 7.      MISCELLANEOUS    32     7.1    Amendments in Writing.    32    
7.2    Notices.    32     7.3    No Waiver by Course of Conduct; Cumulative
Remedies.    32     7.4    Enforcement Expenses; Indemnification.    32     7.5
   Successors and Assigns.    33     7.6    INTENTIONALLY OMITTED.    33     7.7
   Counterparts.    33     7.8    Severability.    33     7.9    Section
Headings.    33     7.10    Integration.    34     7.11    GOVERNING LAW    34  
  7.12    Submission to Jurisdiction; Waivers.    34     7.13   
Acknowledgments.    34     7.14    Additional Grantors.    35     7.15   
Releases.    35     7.16    WAIVER OF JURY TRIAL    35     7.17    Regulatory
Matters.    36     7.18    Waiver    37

 

ii



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT, dated as of December 14, 2004, is made by
(a) Wynn Resorts Holdings, LLC, a Nevada limited liability company (the
“Pledgor”), and (b) each of the other signatories hereto (together with any
other entity that may become a party hereto pursuant to Section 7.14 herein, the
“Grantors”), in favor of DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral
agent under the Intercreditor Agreement (as defined below) for and on behalf of
(i) DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent under the
Credit Agreement (as defined below) (together with its successors and assigns in
such capacity the “Administrative Agent”), for and on behalf of the banks and
other financial institutions or entities (the “Lenders”) from time to time party
to the Credit Agreement, and (ii) U.S. BANK NATIONAL ASSOCIATION, in its
capacity as indenture trustee under the 2014 Notes Indenture (as defined below)
(together with its successors and assigns in such capacity, the “2014 Notes
Indenture Trustee”) for and on behalf of the 2014 Noteholders (as defined below)
(together with its successors and assigns in such capacity, the “Collateral
Agent”).

 

RECITALS:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Company upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, pursuant to the 2014 Notes Indenture, the 2014 Noteholders have agreed
to purchase the 2014 Notes upon the terms and subject to the conditions set
forth therein;

 

WHEREAS, each of the Grantors (other than the Company) is a Subsidiary of the
Company;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement and
the proceeds of the 2014 Notes issued under the 2014 Notes Indenture will be
used in part to enable the Company to make valuable transfers to one or more of
the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Company, the Pledgor and the Grantors are engaged in related
businesses, and the Pledgor and each Grantor will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement and the purchase of the 2014 Notes by the 2014 Noteholders under the
2014 Notes Indenture; and

 

WHEREAS, it is a condition precedent to (i) the obligation of the Lenders to
make their respective extensions of credit to the Company under the Credit
Agreement, and (ii) the obligation of the 2014 Notes Indenture Trustee, on
behalf of the 2014 Noteholders, to enter into the 2014 Notes Indenture and of
the 2014 Noteholders to purchase the 2014 Notes, that the Pledgor and the
Grantors shall have executed and delivered this Agreement to the Collateral
Agent for the ratable benefit of the Secured Parties (as defined below);



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and to induce (a) the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Company
thereunder and (b) the 2014 Notes Indenture Trustee, on behalf of the 2014
Noteholders, to enter into the 2014 Notes Indenture and the 2014 Noteholders to
purchase the 2014 Notes, as the case may be, each of the Pledgor and each
Grantor hereby agrees with the Collateral Agent, for the ratable benefit of the
Secured Parties, as follows:

 

SECTION 1. DEFINED TERMS

 

1.1 Definitions.

 

(a) Unless otherwise specifically stated, any capitalized terms used in this
Agreement which are not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Disbursement Agreement (as defined below)
and, if not defined therein, the respective meanings ascribed to such terms in
the Credit Agreement; provided, that (1) any such capitalized terms used in this
Agreement which are defined in both the Disbursement Agreement and the Credit
Agreement shall have the respective meanings ascribed to such terms in the
Disbursement Agreement, and (2) upon termination of the Disbursement Agreement
or the Credit Agreement, any defined terms used herein having meanings given to
such terms in the Disbursement Agreement or the Credit Agreement shall continue
to have the meanings given to such terms in the Disbursement Agreement or the
Credit Agreement as amended and in effect immediately prior to such termination
(provided that, following any such termination of the Disbursement Agreement or
the Credit Agreement, such terms and the meanings therefor may be amended or
modified in accordance with this Agreement). The following terms which are
defined in the New York UCC on the date hereof are used herein as so defined:
Accounts, Certificated Security, Chattel Paper, Commodity Account, Commodity
Contract, Commodity Intermediary, Documents, Entitlement Order, Equipment, Farm
Products, Financial Asset, Goods, Instruments, Inventory, Letters of Credit,
Letter of Credit Rights, Money, Payment Intangible, Securities Account,
Securities Intermediary, Security, Security Entitlement, Supporting Obligation
and Uncertificated Security.

 

(b) The following terms shall have the following meanings:

 

“Agreement”: this Pledge and Security Agreement, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

 

“Aircraft”: that certain 1999 Boeing 737-79U Business Jet aircraft bearing
manufacturer’s serial number 29441 and United States Federal Aviation
Administration Registration Number N88WZ, which shall include, but not be
limited to, (i) the airframe (the Aircraft except for the Engines (hereinafter
defined) from time to time installed thereon) together with any and all Parts
(hereinafter defined) incorporated or installed or attached to such aircraft and
all Parts removed from such aircraft until such Parts are replaced (such
airframe, together with any replacement or substitute airframe and all such
Parts, the “Airframe”), (ii) each of the engines installed on the Aircraft and
any replacement engine that may be substituted for such engine, together, in
each case, with any and all Parts incorporated or installed or attached thereto
and any and all Parts

 

2



--------------------------------------------------------------------------------

removed therefrom, until such Parts are replaced (each such engine, and
replacement or substitute engine, together with any and all such Parts, the
“Engine” and collectively the “Engines”), (iii) all appliances, parts,
instruments, appurtenances, accessories, furnishings and other equipment of
whatever nature (other than the Engines), that may from time to time be
incorporated or installed in or attached to the Airframe or any Engine
(collectively referred to herein as “Parts”) and (iv) the proceeds of any of the
foregoing.

 

“Bank Event of Default” any Event of Default under and as defined in the Credit
Agreement.

 

“Bank Proceeds Account”: securities account number 44139 owned by the Company
with the name “Bank Proceeds Account” and held at Deutsche Bank Trust Company
Americas.

 

“Bank Secured Obligations”: all Obligations of the Wynn Parties to or for the
benefit of the Administrative Agent or the Lenders under the Credit Agreement
and the other Loan Documents, and any other agreement, document or instrument
entered into or delivered by any Wynn Party on, prior to or after the Closing
Date with or to the Collateral Agent, the Administrative Agent or the Lenders
(including, without limitation, Obligations in respect of Specified Hedge
Agreements, but only to the extent that the Credit Agreement permits such
Obligations to be secured by the Security Documents (as defined in the Credit
Agreement)).

 

“Bank Secured Parties”: the Secured Parties as defined in the Credit Agreement.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
classes of membership or member’s interests in a limited liability company, any
and all classes of partnership interests in a partnership, any and all
equivalent ownership interests in a Person (other than any Governmental
Authority) and any and all warrants, rights or options to purchase any of the
foregoing.

 

“Collateral”: collectively, the Grantor Collateral and the Pledgor Collateral.

 

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 5.2(b) or 5.5.

 

“Company”: Wynn Las Vegas, LLC, a Nevada limited liability company.

 

“Company Operating Agreement”: the Second Amended and Restated Operating
Agreement of Wynn Las Vegas, LLC, a Nevada limited liability company, dated
effective as of December 14, 2004.

 

“Contracts”: all Material Contracts (as defined in the Credit Agreement).

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

3



--------------------------------------------------------------------------------

“Copyrights”: (i) all copyrights, whether or not the underlying works of
authorship have been published, including, but not limited to, copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S.
Copyright Act) and all such underlying works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 6, (ii) the rights to print, publish and distribute any
of the foregoing, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Copyright Licenses entered into in connection therewith, and damages and
payments for past, present or future infringements thereof), and (v) all other
rights of any kind whatsoever accruing thereunder or pertaining thereto.

 

“Credit Agreement”: that certain Credit Agreement, dated as of the date hereof,
by and among the Company, the Lenders, the Administrative Agent and certain
other financial institutions signatory thereto, as the same may hereafter be
amended, restated, supplemented or otherwise modified from time to time.

 

“Deposit Account”: as defined in the New York UCC and, in any event, including,
without limitation, any demand, time, savings, passbook or like account
maintained with a depositary institution.

 

“Disbursement Agreement”: that certain Master Disbursement Agreement, dated as
of the date hereof, among the Company, the Administrative Agent and the other
parties signatory thereto, as the same may hereafter be amended, restated,
supplemented or otherwise modified from time to time.

 

“Discharge” (a) in respect of the Bank Secured Obligations, the termination of
all commitments to extend credit under the Credit Agreement, payment in full in
cash of the principal of and interest and premium (if any) on all Bank Secured
Obligations, termination, cancellation, expiration or cash collateralization of
all letters of credit issued under the Credit Agreement and payment in full in
cash of all other Bank Secured Obligations that are unpaid at the time the
principal and interest are paid in full in cash and (b) in respect of the 2014
Notes Secured Obligations, the satisfaction and discharge (pursuant to Article
12 of the 2014 Notes Indenture), defeasance (pursuant to Article 8 of the 2014
Notes Indenture) or other satisfaction in full of the 2014 Notes Secured
Obligations.

 

“Event of Default”: a Bank Event of Default or a 2014 Note Event of Default.

 

4



--------------------------------------------------------------------------------

“Excluded Assets”: (i) the Aircraft, (ii) any contracts, contract rights,
permits or general intangibles, which by their terms or the operation of law
prohibit or do not allow assignment or require any consent for assignment which
has not been obtained or which would be breached by virtue of a security
interest being granted therein (other than to the extent that any such
prohibition or consent requirement would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC); provided, however,
that the security interest shall attach immediately at such time as the
restriction prohibiting assignment shall be removed or any condition thereto
shall be satisfied; (iii) the Bank Proceeds Account and (iv) the 2014 Notes
Proceeds Account.

 

“General Intangibles”: all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the New York UCC in effect on the date hereof including,
without limitation, with respect to any Grantor, all rights and interests in, to
and under contracts, agreements, instruments and indentures, including, without
limitation, the Contracts, and all licenses, permits, concessions, franchises
and authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, (iv) all rights of such
Grantor to receive any tax refunds, and (v) all rights of such Grantor to
terminate and to perform, compel performance and to exercise all remedies
thereunder.

 

“Grantor Collateral”: as defined in Section 2.1.

 

“Hedge Agreements”: as to any Person, all interest rate swaps, caps or collar
agreements or similar arrangements entered into by such Person providing for
protection against fluctuations in interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges, whether arising under United States, multinational or foreign laws
or otherwise, in, to and under, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets and the Trade Secret Licenses, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Company or any of the other Grantors, including, without limitation, the
Subordinated Intercompany Note.

 

“Intercreditor Agreement”: that certain Intercreditor Agreement, dated as of the
date hereof, among the Collateral Agent, the Administrative Agent and the 2014
Notes Indenture Trustee and certain other signatories party thereto, as the same
may hereafter be amended, restated, supplemented or otherwise modified from time
to time.

 

5



--------------------------------------------------------------------------------

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC in effect on
the date hereof including, without limitation, all Certificated Securities and
Uncertificated Securities, all Security Entitlements, all Securities Accounts,
all Commodity Contracts and all Commodity Accounts, (ii) in the case of any
United States Treasury book-entry securities, security entitlements as defined
in 31 C.F.R. section 357.2, or, in the case of any United States federal agency
book-entry securities, security entitlements as defined in the corresponding
United States federal regulations governing such book-entry securities, and
(iii) whether or not constituting “investment property” as defined in the New
York UCC in effect on the date hereof, all Pledged Notes, all Pledged Stock, all
Pledged Security Entitlements, all Pledged Debt Securities and all Pledged
Commodity Contracts.

 

“Issuers”: the collective reference to each issuer of a Pledged Security.

 

“Material Adverse Effect”: as defined in the Credit Agreement.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Non-Deliverable Collateral”: as defined in Section 3.7(a).

 

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

“Patents”: (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 6, and all certificates of invention or similar
industrial property rights, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Patent Licenses entered into in connection therewith, and damages and payments
for past, present or future infringement thereof), and (v) all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals, and
extensions thereof, all improvements thereon and all other rights of any kind
whatsoever accruing thereunder or pertaining thereto.

 

“Permitted Liens: as defined in the Credit Agreement.

 

“Pledged Commodity Contracts”: all commodity contracts listed on Schedule 2 and
all other commodity contracts to which any Grantor is party from time to time.

 

“Pledged Debt Securities”: the debt securities listed on Schedule 2, together
with any other certificates, options, rights or security entitlements of any
nature whatsoever in respect of the debt securities of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect.

 

6



--------------------------------------------------------------------------------

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

 

“Pledged Securities”: the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Stock.

 

“Pledged Security Entitlements”: all security entitlements with respect to the
financial assets listed on Schedule 2 and all other security entitlements of any
Grantor.

 

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock or membership certificates, options, rights or security
entitlements of any nature whatsoever in respect of the Capital Stock of, in the
case of the Pledgor, the Company, and in the case of any Grantor, any Person
(other than any Governmental Authority), in either case that may be issued or
granted to, or held by, any Grantor or the Pledgor while this Agreement is in
effect.

 

“Pledgor Collateral”: as defined in Section 2.2.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC in effect on the date hereof and, in any event, shall include,
without limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Receivable”: any right to payment for goods or other property sold, leased,
licensed or otherwise disposed of or for services rendered, whether or not such
right is evidenced by an Instrument or Chattel Paper and whether or not it has
been earned by performance (including, without limitation, any Account or
Payment Intangible). References herein to a Receivable shall include any
Supporting Obligation or collateral securing such Receivable.

 

“Released Assets”: any Collateral (i) that is permitted to be released from the
Lien of the Collateral Agent securing the Secured Obligations by the terms of
each of (a) the documents and other agreements related to the Bank Secured
Obligations and (b) the documents and other agreements related to the 2014 Notes
Secured Obligations ; (ii) any mandatory gaming security reserves or other
reserves required under applicable Nevada Gaming Laws or by directive of any of
the Nevada Gaming Authorities which may not be pledged or in which a security
interest may not be granted under Nevada Gaming Laws; (iii) any Property subject
to a Lien described in Section 7.13(b) of the Credit Agreement and any Property
described in Section 7.13(d) of the Credit Agreement; (iv) all amounts deposited
by the Administrative Agent into an account specifically designated to secure
outstanding Letters of Credit issued pursuant to the Credit Agreement and (v)
all Intellectual Property containing in whole or in part the names “Wynn” or
“Wynn Resorts” or the persona of Mr. Stephen A. Wynn.

 

7



--------------------------------------------------------------------------------

“Secured Obligations”: individually and collectively, the Bank Secured
Obligations and the 2014 Notes Secured Obligations.

 

“Secured Parties”: individually and collectively, the Collateral Agent, the Bank
Secured Parties and the 2014 Secured Parties.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

“Trademarks”: (i) all trademarks, service marks, trade names, corporate names,
company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, internet domain names, trademark and
service mark registrations, and applications for trademark or service mark
registrations and any renewals thereof, including, without limitation, each
registration and application identified in Schedule 6, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Trademark Licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above.

 

“Trade Secret License”: any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trade Secret, including,
without limitation, any of the foregoing referred to in Schedule 6.

 

“Trade Secrets”: (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, including,
without limitation, any of the foregoing referred to in Schedule 6, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of any
Grantor accruing thereunder or pertaining thereto.

 

“2014 Note Event of Default”: any Event of Default under and as defined in the
2014 Notes Indenture.

 

“2014 Noteholders”: the holders of the notes issued pursuant to the 2014 Notes
Indenture.

 

8



--------------------------------------------------------------------------------

“2014 Notes Indenture”: that certain Indenture, dated as of the date hereof, by
and among the Company, Wynn Las Vegas Capital Corp., a Nevada corporation, the
Restricted Entities (as defined therein), and the 2014 Notes Indenture Trustee,
as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time.

 

“2014 Notes Proceeds Account”: securities account number 44141 owned by the
Company with the name “2014 Note Proceeds Account” and held at Deutsche Bank
Trust Company Americas.

 

“2014 Notes Secured Obligations”: all Obligations of the Wynn Parties to or for
the benefit of the 2014 Notes Indenture Trustee or the 2014 Noteholders under
the 2014 Notes Indenture, the 2014 Notes, the Collateral Documents (as defined
in the 2014 Notes Indenture) and any other agreement, document or instrument
entered into or delivered by any Wynn Party on, prior to, or after the Closing
Date with or to or for the benefit of the Collateral Agent, the 2014 Notes
Indenture Trustee or the 2014 Noteholders.

 

“2014 Secured Parties”: the 2014 Noteholders and the 2014 Notes Indenture
Trustee.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any jurisdiction and
all tires and other appurtenances to any of the foregoing; provided, that the
term “Vehicles” shall not include the Aircraft.

 

“Wynn Parties”: means each Grantor and Pledgor.

 

1.2 Other Definitional Provisions.

 

(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

 

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof and when used in relation to the
Pledgor, shall refer to the Pledgor’s Collateral or the relevant part thereof.

 

SECTION 2. GRANT OF SECURITY INTEREST

 

2.1 Grant of Security Interest by Grantors. Each Grantor hereby grants to the
Collateral Agent a security interest in, all of the personal property of such
Grantor, including, without limitation, the following property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at

 

9



--------------------------------------------------------------------------------

any time in the future may acquire any right, title or interest (collectively,
the “Grantor Collateral”, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

(c) all Deposit Accounts, all funds held therein and all certificates and
instruments, if any, from time to time representing or evidencing such Deposit
Accounts;

 

(d) all Documents;

 

(e) all Equipment;

 

(f) all General Intangibles (including, without limitation, Payment Intangibles,
Intellectual Property and Contracts);

 

(g) all Instruments;

 

(h) all Inventory;

 

(i) all Investment Property;

 

(j) all Letters of Credit and Letter of Credit Rights;

 

(k) all Money;

 

(l) all Vehicles;

 

(m) all Goods and other property not otherwise described above;

 

(n) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Grantor Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon;

 

(o) all Permits;

 

(p) all insurance policies and all loss proceeds and other amounts payable
thereunder (including, without limitation, Insurance Proceeds and all Eminent
Domain Proceeds); and

 

(q) to the extent not otherwise included, all Proceeds, accessions and products
of any kind and all of the foregoing and all collateral security and guarantees
given by any Person with respect to any of the foregoing (including, without
limitation, Supporting Obligations).

 

10



--------------------------------------------------------------------------------

2.2 Grant of Security Interest by the Pledgor. The Pledgor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, the following property, in each case, wherever located and now
owned or at any time hereafter acquired by the Pledgor or in which the Pledgor
now has or at any time in the future may acquire any right, title or interest,
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Secured Obligations:

 

Any and all limited liability company or member’s interest(s) owned by Pledgor,
whether now owned or subsequently acquired, in the Company, including, without
limitation, the certificates representing such interest(s) and (i) the Pledgor’s
share of all rights to receive income, gain, profit, loss or other items
allocated or distributed to the Pledgor under the Company Operating Agreement;
(ii) all rights to receive all income, profit or other distributions of any
nature whatsoever by the Pledgor with respect to such interest(s); (iii) all of
the Pledgor’s capital or ownership interest, including capital accounts, in the
Company; (iv) all of the Pledgor’s voting rights or rights to control or direct
the affairs of the Company; (v) all of the Pledgor’s right, title and interest
in the Company or in or to any of the Company’s assets or properties; (vi) all
other right, title and interest in or to Company as such rights are derived from
the Pledgor’s equity interest in the Company; (vii) all claims of the Pledgor
for damages arising out of a breach of or a default relating to the property
described in this Section 2.2; (viii) all rights of the Pledgor to terminate,
amend, modify, supplement or waive performance under the Company Operating
Agreement, to perform thereunder and to compel performance and otherwise
exercise the remedies thereunder; and (ix) all of the proceeds of any and all of
the above (collectively, the “Pledgor Collateral”).

 

2.3 Limitations to Collateral. Notwithstanding anything to the contrary in this
Agreement, the term “Collateral” shall not include (i) any of the Excluded
Assets and (ii) any license, permit, or authorization issued by any of the
Nevada Gaming Authorities or any other Governmental Authority, or any other
Collateral, which may not be pledged or in which a security interest may not be
granted under Nevada Gaming Laws, or other applicable law, or under the terms of
any such license, permit, or authorization, or which would require a finding of
suitability or other similar approval or procedure by any of the Nevada Gaming
Authorities or any other Governmental Authority prior to being pledged,
hypothecated, or given as collateral security (to the extent such finding or
approval has not been obtained). In addition, notwithstanding anything to the
contrary in this Agreement, at any time that any Collateral constitutes Released
Assets, the security interest of the Collateral Agent in such Released Assets
shall immediately and automatically terminate at such time and such Released
Assets shall cease to constitute Collateral. Sections 2.1 and 2.2 are subject to
all applicable Nevada Gaming Laws.

 

2.4 Limited Recourse. Notwithstanding anything to the contrary in this
Agreement, no recourse shall be had, whether by levy or execution, or under any
law, or by the enforcement of any assessment or penalty or otherwise, for the
payment of any of the Secured Obligations, against Pledgor individually or
personally, any successor or Affiliate of Pledgor, or any of the assets of the
aforesaid persons, it being expressly understood that the sole remedies
available to the Secured Parties pursuant to this Agreement with respect to the
Pledgor shall be against the Pledgor Collateral; provided that nothing in this
Section 2.4 shall in any way limit or restrict any right of the Collateral Agent
to foreclose the Liens and the security interest granted

 

11



--------------------------------------------------------------------------------

pursuant to this Agreement or otherwise realize upon any of the Pledgor
Collateral. Pledgor shall not be liable for any representations, warranties,
covenants of other agreements of any Grantor set forth herein or in any other
Financing Agreements.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

To induce (i) the Administrative Agent and the Lenders to enter into the Credit
Agreement, (ii) the Lenders to make their respective extensions of credit to the
Company thereunder and (iii) the 2014 Noteholders to enter into the 2014 Notes
Indenture and purchase the 2014 Notes, each Grantor, and, with respect to
Sections 3.1, 3.2, 3.3, and 3.6(a), (b), (c) and (e), solely to the extent
expressly set forth herein, the Pledgor hereby represents and warrants to the
Secured Parties, solely as to itself, that:

 

3.1 Title; No Other Liens. Such Grantor owns each item of the Grantor Collateral
purported to be owned by it and Pledgor owns the Pledgor Collateral free and
clear of any and all Liens or claims, including, without limitation, Liens
arising as a result of such Grantor or Pledgor, as applicable, becoming bound
(as a result of merger or otherwise) as Grantor or Pledgor, as applicable, under
a security agreement entered into by another Person, in each case except for
Permitted Liens. No effective financing statement, mortgage or other instrument
similar in effect with respect to all or any part of the Grantor Collateral or
Pledgor Collateral, as applicable, is on file or of record in any public office,
except such as have been filed in favor of the Collateral Agent pursuant to this
Agreement or with respect to Permitted Liens.

 

3.2 Perfected First Priority Liens.

 

(a) Except with respect to any Property to which the Administrative Agent has
determined pursuant to Section 6.10(c) of the Credit Agreement that the
collateral value thereof is insufficient to justify the difficulty, time or
expense of obtaining a perfected or first priority Lien in favor of the
Collateral Agent, the security interests granted pursuant to this Agreement (i)
constitute valid and, subject only to the filing of the financing statements and
the taking of the other actions listed on Schedule 3 hereto (which may or may
not be required pursuant to the terms hereof), fully perfected security
interests in all of the Grantor Collateral or Pledgor Collateral, as applicable,
in favor of the Collateral Agent, as collateral security for the Secured
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and the Pledgor, (ii) are subject to no other Liens on
the Grantor Collateral or Pledgor Collateral, as applicable, except for
Permitted Liens, and (iii) are prior to all other Liens on the Grantor
Collateral or Pledgor Collateral, as applicable, except for Senior Permitted
Liens. Without limiting the foregoing, (i) each Grantor has taken all actions
necessary, including, without limitation, those specified in Section 4.1 to: (A)
establish the Collateral Agent’s “control” (within the meanings of Sections
8-106 and 9-106 of the New York UCC) over any portion of the Investment Property
constituting Certificated Securities, Uncertificated Securities, Securities
Accounts, Securities Entitlements or Commodity Accounts (each as defined in the
New York UCC) and (B) establish the Collateral Agent’s “control” (within the
meaning of Section 9-104 of the New York UCC) over all Deposit Accounts and (ii)
the Pledgor has taken all actions necessary, including, without limitation,
those specified in Section 4.1 to establish the Collateral Agent’s “control”
(within the meanings of Sections 8-106 and 9-106 of the New York UCC) over the
Pledgor Collateral.

 

12



--------------------------------------------------------------------------------

(b) No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body (except those which have
been made or obtained) is required for either (i) the pledge or grant by any
Wynn Party of the security interests purported to be created in favor of the
Collateral Agent hereunder or (ii) the exercise by the Collateral Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except (A) for
filings and actions specified on Schedule 3 and described in Section 7.17, and
(B) as may be required, in connection with the disposition of any Investment
Property, by laws generally affecting the offering and sale of securities.

 

3.3 Name; Jurisdiction of Organization, etc. Such Grantor’s and Pledgor’s exact
legal name (as indicated on the public record of such Grantor’s or Pledgor’s
jurisdiction of formation or organization), jurisdiction of organization and the
location of such Grantor’s or Pledgor’s chief executive office or sole place of
business are specified on Schedule 4. Each Grantor and Pledgor is organized
solely under the law of the jurisdiction so specified and has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction. Except as otherwise indicated on Schedule 4, the jurisdiction of
each such Grantor’s or Pledgor’s organization of formation is required to
maintain a public record showing the Grantor or Pledgor to have been organized
or formed. Except as specified on Schedule 4, such Grantor or Pledgor has not
changed its name, jurisdiction of organization, chief executive office or sole
place of business or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the previous five
(5) year period ending on the date hereof, solely in the case of each Grantor
and has not within such period become bound (whether as a result of merger or
otherwise) as grantor under a security agreement entered into by another Person,
which has not heretofore been terminated.

 

3.4 Inventory, Equipment and Books and Records. The Inventory and the Equipment
(other than mobile goods) and the books and records pertaining to the Grantor
Collateral are kept at the locations listed on Schedule 5. No material Inventory
or Equipment (in the aggregate) of such Grantor is in the possession of an
issuer of a negotiable document (as determined in accordance with Section 7-104
of the New York UCC) therefor that has not been delivered to the Collateral
Agent or is otherwise in the possession of any bailee or warehouseman.

 

3.5 Farm Products. None of the Grantor Collateral constitutes, or is the
Proceeds of, Farm Products.

 

3.6 Investment Property.

 

(a) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
of the issued and outstanding shares of all classes of the Capital Stock of each
Issuer owned by such Grantor and the shares of Pledgor Collateral pledged by
Pledgor hereunder constitute all of the issued and outstanding shares of all
classes of the Capital Stock of the Company owned by the Pledgor.

 

(b) All the shares of the Pledged Stock of such Grantor or Pledgor have been
duly and validly issued and, in the case of Wynn Las Vegas Capital Corp., are
fully paid and nonassessable.

 

13



--------------------------------------------------------------------------------

(c) Each limited liability company or member’s interest or partnership interest
owned by such Grantor or Pledgor and included in the Pledged Stock is
certificated (and each Grantor covenants that it will not issue or cause or
permit its Subsidiaries to issue any Capital Stock in uncertificated form or
seek to convert all or any part of its existing Capital Stock into
uncertificated form and Pledgor covenants that it will not cause or permit the
Company to issue any Capital Stock in uncertificated form) and the terms of such
certificated limited liability company or member’s interests and partnership
interests expressly provide that they are securities governed by Article 8 of
the Uniform Commercial Code in effect from time to time in the applicable
jurisdiction.

 

(d) To the knowledge of each Grantor, each of the Pledged Notes issued to such
Grantor constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

(e) Such Grantor or Pledgor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except Permitted Liens and restrictions on transfer imposed by the Nevada Gaming
Laws.

 

(f) Each Issuer that is not a Grantor but is an Affiliate of any Grantor has
executed and delivered to the Collateral Agent an Acknowledgment and Agreement,
in substantially the form of Exhibit A, to the pledge of the Pledged Securities
pursuant to this Agreement.

 

3.7 Receivables.

 

(a) No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Collateral Agent (other than Receivables evidenced by Instruments
representing (i) extensions of credit by any Grantor to individual customers of
its gaming operations in the ordinary course of business, (ii) loans to
employees expressly permitted under Section 7.8(d) of the Credit Agreement and
(iii) individual Receivables of less than $75,000 (collectively, the
“Non-Deliverable Collateral”)).

 

(b) None of the obligors on any material Receivables is a Governmental
Authority.

 

3.8 Contracts.

 

(a) Except as specified on Schedule 7, as of the Closing Date no Contract
prohibits assignment by the applicable Grantor or requires or purports to
require the consent of any party (other than such Grantor) to such Contract in
connection with the execution, delivery and performance of this Agreement.

 

14



--------------------------------------------------------------------------------

(b) The right, title and interest of such Grantor in, to and under the Contracts
are not subject to any defenses, offsets, counterclaims or claims that, in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(c) No amount payable to such Grantor under or in connection with any Contract
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Collateral Agent.

 

3.9 Intellectual Property.

 

(a) As of the Closing Date, Schedule 6 includes, without limitation, a list of
all Intellectual Property (other than that described in clause (v) of the
definition of Released Assets) material to the conduct of such Grantor’s
Permitted Businesses, which Intellectual Property is owned by such Grantor in
its own name on the date hereof. As of the Closing Date, except as set forth in
Schedule 6, such Grantor is the exclusive owner of the entire and unencumbered
right, title and interest in and to such Intellectual Property and is otherwise
entitled to use all such Intellectual Property, without limitation, subject only
to the license terms of the licensing or franchise agreements referred to in
paragraph (c) below.

 

(b) On the date hereof, all of such Grantor’s material Intellectual Property is
valid, subsisting, unexpired and enforceable and has not been abandoned.

 

(c) Except as set forth in Schedule 6 and for licenses between Grantors in the
ordinary course of business, on the date hereof (i) none of such Grantor’s
material Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor, and (ii)
there are no other agreements, obligations, orders or judgments which affect the
use of any material Intellectual Property other than license agreements relating
to commercially available software.

 

(d) Except as could not reasonably be expected to have a Material Adverse
Effect, no action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, or cancel or
question the validity of any of such Grantor’s Intellectual Property or such
Grantor’s ownership interest therein, (ii) alleging that any services provided
by, processes used by, or products manufactured or sold by such Grantor infringe
any patent, trademark, copyright, or any other right of any third party, (iii)
alleging that any material Intellectual Property of such Grantor is being
licensed, sublicensed or used in violation of any patent, trademark, copyright
or any other right of any third party, or (iv) which, if adversely determined,
would have a material adverse effect on the value of any of such Grantor’s
Intellectual Property. To the knowledge of such Grantor, no Person is engaging
in any activity that infringes upon Grantor’s material Intellectual Property or
upon the rights of such Grantor therein, except with respect to all material
Intellectual Property of such Grantor, as could not reasonably be expected to
have a Material Adverse Effect. As of the Closing Date, except as set forth in
Schedule 6 hereto, such Grantor has not granted any material license, or any
release, covenant not to sue, non-assertion assurance, or other material right
to any person with respect to any part of its material Intellectual Property.
The consummation of the transactions contemplated by this Agreement will not
result in the termination or impairment of any of the material Intellectual
Property of such Grantor.

 

15



--------------------------------------------------------------------------------

(e) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has performed all acts and has paid all required fees and
taxes to maintain each and every item of its material Intellectual Property in
full force and effect and to protect and maintain its interest therein. Such
Grantor has either used proper statutory notice in connection with its use of
each material Patent, Trademark and Copyright included in its Intellectual
Property, or such Grantor’s failure to use proper statutory notice could not
reasonably be expected to have a Material Adverse Effect.

 

(f) To its knowledge, except as could not reasonably be expected to have a
Material Adverse Effect, (i) none of the Trade Secrets of such Grantor has been
used, divulged, disclosed or appropriated to the detriment of such Grantor for
the benefit of any other Person; (ii) no employee, independent contractor or
agent of such Grantor has misappropriated any trade secrets of any other Person
in the course of the performance of his or her duties as an employee,
independent contractor or agent of such Grantor; and (iii) no employee,
independent contractor or agent of such Grantor is in default or breach of any
term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of such Grantor’s material
Intellectual Property.

 

(g) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has made all filings and recordations necessary to
adequately protect its interest in its Intellectual Property including, without
limitation, recordation of its interests in the Patents and Trademarks with the
United States Patent and Trademark Office and in corresponding national and
international patent offices, and recordation of any of its interests in the
Copyrights with the United States Copyright Office and in corresponding national
and international copyright offices.

 

SECTION 4. COVENANTS

 

Each Grantor and with respect to Sections 4.1(a), 4.1(b), 4.3(a), the last
sentence of 4.3(b), 4.3(c), 4.4(b), 4.5 and 4.6(a), (b) and the last sentence of
(c), solely to the extent expressly set forth herein, the Pledgor, solely as to
itself, covenants and agrees with the Secured Parties that, from and after the
date of this Agreement until the Secured Obligations (other than unmatured
contingent reimbursement and indemnification Obligations) shall have been
Discharged:

 

4.1 Delivery and Control of Instruments, Chattel Paper, Investment Property,
Deposit Accounts and Letter of Credit Rights.

 

(a) If any of the Collateral shall be or become evidenced or represented by any
Instrument, Certificated Security or Chattel Paper, a Grantor or the Pledgor, as
applicable, shall cause such Instrument, Certificated Security or Chattel Paper
to be promptly delivered to the Collateral Agent, duly endorsed in a manner
satisfactory to the Collateral Agent, to be held as Collateral pursuant to this
Agreement (other than the Non-Deliverable Collateral).

 

(b) If any of the Collateral shall be or become evidenced or represented by an
Uncertificated Security, such Grantor or Pledgor shall cause, or with respect to
any Issuer that is not an Affiliate of any Grantor, use commercially reasonable
efforts to cause, the Issuer

 

16



--------------------------------------------------------------------------------

thereof either (i) to register the Collateral Agent as the registered owner of
such Uncertificated Security, upon original issue or registration of transfer,
or (ii) to agree in writing with such Grantor or Pledgor, as applicable, and the
Collateral Agent that such Issuer will comply with instructions with respect to
such Uncertificated Security originated by the Collateral Agent without further
consent of such Grantor or Pledgor, as applicable, such agreement to be in
substantially the form of Exhibit C. Notwithstanding the foregoing, each Grantor
and Pledgor covenants that (x) the representations and warranties applicable to
each Grantor or Pledgor, as applicable, and contained in Section 3.6(c) shall at
all times be true and correct, and (y) it will not issue or cause or permit its
Subsidiaries to issue any Capital Stock in uncertificated form or seek to
convert all or any part of its existing Capital Stock into uncertificated form.

 

(c) If any of the Grantor Collateral now or hereafter constitutes a Deposit
Account or a Securities Account, such Grantor shall cause the financial
institution maintaining such account to agree in writing with such Grantor and
the Collateral Agent that such financial institution shall comply with all
Entitlement Orders and instructions originated or issued by the Collateral Agent
with respect to such Deposit Account or Securities Account without further
consent of such Grantor, such agreement to be substantially in the form of
Exhibit D or in such other form as shall be satisfactory to the Collateral Agent
(including, without limitation, the Collateral Account Agreements (as defined in
the Disbursement Agreement), which such agreements must be satisfactory to the
Collateral Agent).

 

(d) If any of the Grantor Collateral shall be or become evidenced or represented
by a Commodity Contract, such Grantor shall cause the Commodity Intermediary
with respect to such Commodity Contract to agree in writing with such Grantor
and the Collateral Agent that such Commodity Intermediary will apply any value
distributed on account of such Commodity Contract as directed by the Collateral
Agent without further consent of such Grantor, such agreement to be in
substantially the form of Exhibit E or in such other form as may be satisfactory
to the Collateral Agent.

 

(e) If any of the Grantor Collateral shall be or become evidenced or represented
by or held in a Securities Account or a Commodity Account, such Grantor shall,
in the case of a Securities Account, comply with Section 4.1(c) with respect to
all Security Entitlements carried in such Securities Account and, in the case of
a Commodity Account, comply with Section 4.1(d) with respect to all Commodity
Contracts carried in such Commodity Account.

 

(f) Each Grantor agrees to use commercially reasonable efforts to cause each
issuer of a letter of credit in an amount in excess of $1,000,000 under which
such Grantor has Letter of Credit Rights to consent to an assignment of proceeds
thereof or otherwise grant control within the meaning of 9-107 of the New York
UCC over the related Letter of Credit Rights to the Collateral Agent.

 

17



--------------------------------------------------------------------------------

4.2 INTENTIONALLY OMITTED.

 

4.3 Maintenance of Perfected Security Interest; Further Documentation.

 

(a) Such Grantor and Pledgor shall maintain the security interest created by
this Agreement as a perfected security interest (other than any such security
interest in Vehicles, Money not required to be deposited into an Account, Letter
of Credit Rights to which the Collateral Agent does not have “control” pursuant
to Section 4.1(f) and Property to which the Administrative Agent has determined
pursuant to Section 6.10(c) of the Credit Agreement that the collateral value
thereof is insufficient to justify the difficulty, time or expense of obtaining
a perfected or first priority Lien in favor of the Collateral Agent) having at
least the priority described in Section 3.2 and shall defend such security
interest against the claims and demands of all Persons whomsoever other than
holders of Senior Permitted Liens.

 

(b) Such Grantor will furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Grantor
Collateral and such other reports in connection with the assets and property of
such Grantor as the Collateral Agent may reasonably request, all in reasonable
detail. Pledgor will furnish to the Secured Parties from time to time statements
and schedules further identifying and describing the Pledgor Collateral.

 

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor or Pledgor, as
applicable, such Grantor or Pledgor, as applicable, will promptly and duly
authorize, execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Collateral Agent may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation, (i) the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
Investment Property, Deposit Accounts and any other relevant Collateral, taking
any actions necessary to enable the Collateral Agent to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto,
including without limitation solely in the case of the Grantor Collateral,
executing and delivering and causing the relevant depositary bank or securities
intermediary to execute and deliver a Control Agreement in the form attached
hereto as Exhibit D, or in such other form as may be satisfactory to the
Collateral Agent.

 

4.4 Changes in Locations, Name, Jurisdiction of Incorporation, etc.

 

(a) Such Grantor will not, except upon fifteen (15) days’ prior written notice
to the Collateral Agent and delivery to the Collateral Agent of (i) all
additional financing statements and other documents reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein, (ii) if applicable, a written supplement
to Schedule 4 showing any changes to such Grantor’s exact legal name (as
indicated on the public record of such Grantor’s jurisdiction of formation or
organization), jurisdiction of organization and the location of such Grantor’s
chief executive office or sole place of business and (iii) if applicable, a
written supplement to Schedule 5 showing any additional location at which
Inventory or Equipment (other than mobile goods) or books and records pertaining
to the Grantor Collateral shall be kept:

 

(A) permit any of the Inventory or Equipment (other than mobile goods) or books
and records pertaining to the Grantor Collateral to be kept at a location other
than those listed on Schedule 5;

 

18



--------------------------------------------------------------------------------

(B) without limiting the prohibitions on mergers involving the Grantors
contained in the 2014 Notes Indenture or the Credit Agreement, change its legal
name, jurisdiction of organization or the location of its chief executive office
or sole place of business from that referred to on Schedule 4; or

 

(C) change its identity or structure to such an extent that any financing
statement filed by the Collateral Agent in connection with this Agreement would
become misleading.

 

(b) Pledgor will not, except upon fifteen (15) days’ prior written notice to the
Collateral Agent and delivery to the Collateral Agent of (i) all additional
financing statements and other documents reasonably requested by the Collateral
Agent to maintain the validity, perfection and priority of the security
interests provided for herein and (ii) if applicable, a written supplement to
Schedule 4 showing any changes to Pledgor’s exact legal name (as indicated on
the public record of such Pledgor’s jurisdiction of formation or organization),
jurisdiction of organization and the location of such Pledgor’s chief executive
office or sole place of business:

 

(i) change its legal name, jurisdiction of organization or the location of its
chief executive office or sole place of business from that referred to on
Schedule 4; or

 

(ii) change its identity or structure to such an extent that any financing
statement filed by the Collateral Agent in connection with this Agreement would
become misleading.

 

4.5 Notices. Such Grantor or Pledgor will advise the Collateral Agent promptly,
in reasonable detail, of:

 

(a) any Lien (other than any Permitted Lien) on any of the Collateral which
would adversely affect the ability of the Collateral Agent to exercise any of
its remedies hereunder; and

 

(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

 

4.6 Investment Property.

 

(a) Subject to compliance with applicable Nevada Gaming Laws, if such Grantor or
Pledgor shall become entitled to receive or shall receive any stock or other
ownership certificate (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital

 

19



--------------------------------------------------------------------------------

Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of or other ownership interests in the
Pledged Stock, or otherwise in respect thereof, such Grantor or Pledgor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties and deliver the same forthwith to the Collateral Agent in
the exact form received, duly endorsed by such Grantor or Pledgor to the
Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor or Pledgor and with, if
the Collateral Agent so requests, signature guaranteed, to be held by the
Collateral Agent, subject to the terms hereof, as additional collateral security
for the Secured Obligations.

 

(b) Without the prior written consent of the Collateral Agent (which consent
shall not be unreasonably withheld), such Grantor or Pledgor will not (i) vote
to enable, or take any other action to permit, any Issuer to issue any stock or
other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any Issuer (except pursuant to a
transaction permitted by the Credit Agreement and the 2014 Notes Indenture),
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, any of the Pledgor Collateral (solely in the case of
Pledgor), the Investment Property (solely in the case of the Grantors) or
Proceeds thereof or any interest therein (except pursuant to a transaction
expressly permitted by the Credit Agreement and the 2014 Notes Indenture), (iii)
create, incur or permit to exist any Lien or option in favor of, or any claim of
any Person with respect to, any of the Pledgor Collateral (solely in the case of
Pledgor), the Investment Property (solely in the case of the Grantors) or
Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement and other Permitted Liens or (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor, the
Pledgor, or the Collateral Agent to sell, assign or transfer any of the Pledgor
Collateral (solely in the case of Pledgor), the Investment Property (solely in
the case of the Grantors) or Proceeds thereof or any interest therein (except
pursuant to a transaction not prohibited by the Credit Agreement and the 2014
Notes Indenture).

 

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 4.6(a) with
respect to the Pledged Securities issued by it, and (iii) the terms of Sections
5.3(c) and 5.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 5.4(c) or 5.8 with respect to the
Pledged Securities issued by it. In addition, each Grantor which is either an
Issuer or an owner of any Pledged Security and Pledgor hereby consent to the
grant by each other Grantor and the Pledgor, as applicable, of the security
interest hereunder in favor of the Collateral Agent and to the transfer of any
Pledged Security to the Collateral Agent or its nominee following an Event of
Default and to the substitution of the Collateral Agent or its nominee as a
partner, member or shareholder of the Issuer of the related Pledged Security.

 

4.7 Receivables. Other than in the ordinary course of business consistent with
customary practices in its Permitted Businesses such Grantor will not (i) grant
any extension of the time of payment of any Receivable, (ii) compromise or
settle any Receivable for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the

 

20



--------------------------------------------------------------------------------

payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could materially adversely affect the value thereof.

 

4.8 INTENTIONALLY OMITTED.

 

4.9 Intellectual Property.

 

(a) Such Grantor (either itself or through licensees) will (i) continue to use
each of its material Trademarks necessary in order to maintain such Trademark
(in the trademark classes of goods in which it is used) in full force free from
any valid claim of abandonment for non-use, (ii) not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the ratable benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement and the
Intellectual Property Security Agreement, and (iii) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way.

 

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor (either itself or through licensees) will not do any act,
or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

 

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor (either itself or through licensees) (i) will employ each
of its material Copyrights and (ii) will not (and will not permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
any material portion of the Copyrights may become invalidated or otherwise
impaired. Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor will not (either itself or through licensees) do any act
whereby any material Copyright may fall into the public domain.

 

(d) Such Grantor (either itself or through licensees) will not do any act that
uses any material Intellectual Property to knowingly infringe the intellectual
property rights of any other Person.

 

(e) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor (either itself or through licensees) will use proper
statutory notice in connection with the use of each material Patent, Trademark
and Copyright included in its Intellectual Property.

 

(f) Such Grantor will notify the Collateral Agent promptly if it knows that any
application or registration relating to any of its material Intellectual
Property may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same, unless
such forfeiture, abandonment, dedication to the public, or adverse determination
or development could not reasonably be expected to have a Material Adverse
Effect.

 

21



--------------------------------------------------------------------------------

(g) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Collateral Agent within five (5) Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Collateral Agent, such Grantor shall execute and deliver, and have recorded, any
and all agreements, instruments, documents, and papers as the Collateral Agent
may request to evidence the Secured Parties’ security interest in any Copyright,
Patent, Trademark or other Intellectual Property included in the Grantor
Collateral and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.

 

(h) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of its material Intellectual Property, including,
without limitation, the payment of required fees and taxes, the filing of
responses to office actions issued by the United States Patent and Trademark
Office and the United States Copyright Office, the filing of applications for
renewal or extension, the filing of affidavits of use and affidavits of
incontestability, the filing of divisional, continuation, continuation-in-part,
reissue, and renewal applications or extensions, the payment of maintenance
fees, and the participation in interference, reexamination, opposition,
cancellation, infringement and misappropriation proceedings.

 

(i) Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Collateral Agent, discontinue use of or otherwise
abandon any of its Intellectual Property, or abandon any application or any
right to file an application for letters patent, trademark, or copyright, unless
such Grantor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property is no longer desirable in the conduct
of such Grantor’s business and that the loss thereof could not reasonably be
expected to have a Material Adverse Effect and, in which case, such Grantor
shall give prompt notice of any such abandonment of any material Intellectual
Property to the Collateral Agent in accordance herewith.

 

(j) In the event that any of its material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent after it learns thereof and sue for infringement,
misappropriation or dilution (as applicable), seek injunctive relief where
appropriate and recover any and all damages awarded for any such infringement,
misappropriation or dilution (or take other action as such Grantor deems
appropriate in the exercise of its prudent business judgment).

 

22



--------------------------------------------------------------------------------

(k) Such Grantor agrees that, should it obtain an ownership interest in any item
of Intellectual Property which is not now a part of the Grantor Collateral
(other than that described in clause (v) of the definition of Released Assets)
(the “After-Acquired Intellectual Property”), (i) the provisions of Section 2
shall automatically apply thereto, (ii) any such After-Acquired Intellectual
Property, and in the case of trademarks, the goodwill of the business connected
therewith or symbolized thereby, shall automatically become part of the Grantor
Collateral, (iii) with respect to any material Intellectual Property, it shall
give prompt (and, in any event within five (5) Business Days after the last day
of the fiscal quarter in which such Grantor acquires such ownership interest in
any material Intellectual Property) written notice thereof to the Collateral
Agent in accordance herewith, and (iv) with respect to any material Intellectual
Property, it shall provide the Collateral Agent promptly (and, in any event
within five (5) Business Days after the last day of the fiscal quarter in which
such Grantor acquires such ownership interest in any material Intellectual
Property) with an amended Schedule 6 hereto and take the actions specified in
Section 4.9(m).

 

(l) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to its Intellectual Property in substantially the form of Exhibit
B-1 in order to record the security interest granted herein to the Collateral
Agent for the ratable benefit of the Secured Parties with the United States
Patent and Trademark Office, the United States Copyright Office, and any other
applicable Governmental Authority.

 

(m) Promptly after filing an application for the registration of any
After-Acquired Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office, or any similar office or agency in
any other county or any political subdivision thereof, such Grantor agrees to
execute an After-Acquired Intellectual Property Security Agreement with respect
to such After-Acquired Intellectual Property in substantially the form of
Exhibit B-2 in order to record the security interest granted herein to the
Collateral Agent for the ratable benefit of the Secured Parties with the United
States Patent and Trademark Office, the United States Copyright Office, or other
Governmental Authority (as applicable).

 

4.10 Non-Deliverable Collateral. At no time shall any item of Non-Deliverable
Collateral be delivered to or held by any Person (other than the Collateral
Agent) as collateral security for any obligation of any Grantor.

 

4.11 INTENTIONALLY OMITTED.

 

SECTION 5. REMEDIAL PROVISIONS

 

5.1 Nevada Gaming Laws. Each of the provisions of this Section 5 shall be
subject to compliance with (i) applicable Nevada Gaming Laws.

 

5.2 Certain Matters Relating to Receivables.

 

(a) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables; provided that the Collateral Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Collateral Agent at any
time after the occurrence and during the continuance of an Event of

 

23



--------------------------------------------------------------------------------

Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within two (2) Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the
control of the Collateral Agent, subject to withdrawal by the Collateral Agent
for the account of the Secured Parties only as provided in Section 5.4, and (ii)
until so turned over, shall be held by such Grantor in trust for the Secured
Parties, segregated from other funds of such Grantor.

 

(b) At the Collateral Agent’s request, after the occurrence and during the
continuance of Default or an Event of Default each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts (other
than Non-Deliverable Collateral).

 

5.3 Communications with Obligors; Grantors Remain Liable.

 

(a) In addition to the rights of the Collateral Agent under the Consents, the
Collateral Agent in its own name or in the name of others may at any time after
the occurrence and during the continuance of an Event of Default communicate
with obligors under the Receivables and parties to the Contracts to verify with
them to the Collateral Agent’s satisfaction the existence, amount and terms of
any Receivables or Contracts.

 

(b) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables and parties to the Contracts that the Receivables
and the Contracts have been assigned to the Collateral Agent for the ratable
benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Collateral Agent.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. No
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

5.4 Pledged Securities.

 

(a) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the relevant Grantor (or, in the
case of the Pledgor Collateral, the Pledgor) of the Collateral Agent’s intent to
exercise its corresponding rights pursuant to Section 5.4(b), (i) each Grantor
shall be permitted to receive all dividends made

 

24



--------------------------------------------------------------------------------

in respect of the Pledged Stock and all payments made in respect of the Pledged
Notes and to exercise all voting and corporate or other ownership rights with
respect to the Pledged Securities, and (ii) the Pledgor shall be permitted to
receive all dividends made in respect of the Pledgor Collateral and to exercise
all voting, corporate or other rights with respect to the Pledgor Collateral;
provided, however, that no vote shall be cast or corporate or other ownership
right exercised or other action taken which, in the Collateral Agent’s
reasonable judgment, would impair the Collateral or which would be inconsistent
with or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

 

(b) Subject to applicable provisions of Nevada Gaming Laws, if an Event of
Default shall occur and be continuing and the Collateral Agent shall give notice
of its intent to exercise such rights to the relevant Wynn Party or Wynn
Parties, (i) the Collateral Agent shall have the right to receive any and all
dividends, payments or other Proceeds made in respect of the Pledged Securities
and make application thereof to the Obligations in the order set forth in
Section 5.6, and (ii) any or all of the Pledged Securities shall be registered
in the name of the Collateral Agent or its nominee, and the Collateral Agent or
its nominee may thereafter exercise (x) all voting, corporate or other ownership
and other rights pertaining to such Pledged Securities at any meeting of
shareholders or other equity holders of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate or other structure of any Issuer, or
upon the exercise by any Wynn Party or the Collateral Agent of any right,
privilege or option pertaining to such Pledged Securities, and in connection
therewith, the right to deposit and deliver any and all of the Pledged
Securities with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Collateral Agent may
determine), all without liability except to account for property actually
received by it, but the Collateral Agent shall have no duty to any Wynn Party to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

(c) Each Wynn Party hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Wynn Party hereunder (i) to comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Wynn Party, and each Wynn Party agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, subject to applicable Nevada Gaming Laws, to pay any dividends
or other payments with respect to the Pledged Securities directly to the
Collateral Agent.

 

5.5 Proceeds to be Turned Over To Collateral Agent. In addition to the rights of
the Secured Parties specified in Section 5.2, and subject to applicable
provisions of Nevada Gaming Laws, with respect to payments of Receivables, if an
Event of Default shall occur and be continuing and if so requested by the
Collateral Agent, all Proceeds received by any Grantor consisting of cash, cash
equivalents, checks and other near-cash items shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor, and
shall forthwith upon receipt by such Grantor, be turned over to the Collateral
Agent in the exact

 

25



--------------------------------------------------------------------------------

form received by such Grantor (duly endorsed by such Grantor to the Collateral
Agent, if required). All Proceeds received by the Collateral Agent hereunder
shall be held by the Collateral Agent in a Collateral Account maintained under
its control. All Proceeds while held by the Collateral Agent in a Collateral
Account (or by such Wynn Party in trust for the Secured Parties) shall continue
to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 5.6.

 

5.6 Application of Proceeds. All Proceeds received by the Collateral Agent in
respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied to repay the Secured Obligations as
provided in the Intercreditor Agreement.

 

5.7 Code and Other Remedies.

 

(a) If an Event of Default shall occur and be continuing, the Collateral Agent,
on behalf of the Secured Parties, may exercise (subject to obtaining any
required approvals from any Governmental Authorities including the Nevada Gaming
Authorities), in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or any other applicable law or in equity. Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Wynn Party
or any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Each Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Wynn Party,
which right or equity is hereby waived and released to the fullest extent
permitted by applicable law. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any Wynn
Party, and each Wynn Party hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Wynn Party agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days notice to such Wynn Party of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. The Collateral Agent may sell the Collateral without giving
any warranties as to the Collateral. The Collateral Agent may specifically
disclaim or modify any

 

26



--------------------------------------------------------------------------------

warranties of title or the like. This procedure will not be considered to
adversely effect the commercial reasonableness of any sale of the Collateral.
Each Wynn Party agrees that it would not be commercially unreasonable for the
Collateral Agent to dispose of the Collateral or any portion thereof by using
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. Each Wynn Party hereby waives any claims against
the Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Grantor Collateral and the Pledgor further agrees, at the
Collateral Agent’s request to assemble the Pledgor Collateral and make it
available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Wynn Party’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 5.7, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Secured Obligations, in such order as the Collateral Agent may elect, and only
after such application and after the payment by the Collateral Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a) of the New York UCC, need the Collateral Agent account for the
surplus, if any, to any Wynn Party. To the extent permitted by applicable law,
each Wynn Party waives all claims, damages and demands it may acquire against
any Secured Party arising out of the exercise by them of any rights hereunder.

 

(b) In the event of any disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such disposition shall be included, and the applicable Grantor shall supply
the Collateral Agent or its designee with such Grantor’s know-how and expertise,
and with documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to any Intellectual Property subject to such disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.

 

5.8 Registration Rights.

 

(a) If the Collateral Agent shall determine to exercise its right to sell any or
all of the Pledged Stock pursuant to Section 5.7, and if in the opinion of the
Collateral Agent it is necessary or advisable to have the Pledged Stock, or that
portion thereof to be sold, registered under the provisions of the Securities
Act, the relevant Wynn Party will cause, or with respect to any Issuer that is
not an Affiliate of any Wynn Party, use commercially reasonable efforts to
cause, the Issuer thereof to (i) execute and deliver, and cause the directors
and officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Collateral Agent, necessary or advisable to register the Pledged
Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
(1) year from the date of the first

 

27



--------------------------------------------------------------------------------

public offering of the Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
opinion of the Collateral Agent, are necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
SEC applicable thereto. The relevant Wynn Party agrees to cause, or with respect
to any Issuer that is not an Affiliate of any Wynn Party, use commercially
reasonable efforts to cause, such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the Collateral
Agent shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act.

 

(b) Each Grantor and, in the case of the Pledgor Collateral, the Pledgor
recognizes that the Collateral Agent may be unable to effect a public sale of
any or all the Pledged Stock or the Pledged Debt Securities, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor and, in the case of the Pledgor Collateral, the Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Stock or the Pledged Debt
Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(c) Each Grantor and, in the case of the Pledgor Collateral, the Pledgor agrees
to use its best efforts to do or cause to be done all such other acts as may be
necessary to make such sale or sales of all or any portion of the Pledged Stock
pursuant to this Section 5.8 valid and binding and in compliance with any and
all other applicable Requirements of Law. Each Grantor and, in the case of the
Pledgor Collateral, the Pledgor further agrees that a breach of any of the
covenants contained in this Section 5.8 will cause irreparable injury to the
Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.8 shall be specifically enforceable against such
Grantor and, in the case of the Pledgor Collateral, the Pledgor, and such
Grantor and, in the case of the Pledgor Collateral, the Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing or a defense of payment.

 

5.9 Waiver; Deficiency. Each Grantor (but, consistent with Section 2.4, not the
Pledgor) shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorneys employed by any
Secured Party to collect such deficiency. Notwithstanding anything to the
contrary in this Agreement, in no event shall the Pledgor be liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral or
the Pledgor Collateral are insufficient to pay its Secured Obligations.

 

28



--------------------------------------------------------------------------------

5.10 Exercise of Control. Unless an Event of Default shall have occurred and be
continuing, the Collateral Agent agrees that it will not (nor will it direct any
agent acting as a collateral agent or other agent as secured party pursuant to
the Intercreditor Agreement or any Control Agreement to) deliver any notice of
control or otherwise exercise control or issue any entitlement orders or
instructions over any Account or any other deposit or securities account of such
Grantor subject to a Control Agreement. Upon the cure or waiver of such Event of
Default, the Collateral Agent will (or will direct any agent acting as a
collateral agent or other agent as secured party pursuant to the Intercreditor
Agreement or any Control Agreement to) deliver a revocation of such notice of
control or otherwise rescind control over, and hereby agrees to no longer issue
any entitlement orders or instructions with respect to, any Account or any other
deposit or securities account of such Grantor over which control was previously
exercised.

 

SECTION 6. THE COLLATERAL AGENT

 

6.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a) Subject to compliance with applicable Nevada Gaming Laws, each Wynn Party
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Wynn Party and in the name of such Wynn Party or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor or Pledgor, as
applicable, hereby gives the Collateral Agent the power and right, on behalf of
such Grantor or Pledgor, as applicable, without notice to or assent by such
Grantor or Pledgor, as applicable, to do any or all of the following:

 

(i) in the name of such Wynn Party or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

29



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 5.7 or 5.8,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Grantor Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Wynn Party with respect to any Collateral; (6) settle, compromise
or adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (7)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its reasonable judgment determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Wynn Party’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that, except as provided in Section 6.1(b), it will not exercise
any rights under the power of attorney provided for in this Section 6.1(a)
unless and until an Event of Default shall have occurred and be continuing.

 

(b) If any Wynn Party fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due “Revolving Credit Loans” that are “Base Rate Loans” under
the Credit Agreement, from the date of payment by the Collateral Agent to the
date reimbursed by the relevant Wynn Party, shall be payable by such Grantor to
the Collateral Agent on demand.

 

30



--------------------------------------------------------------------------------

(d) Each Wynn Party hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

6.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 or 9-208 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, nor any other
Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Wynn Party or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any Wynn
Party for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted solely and proximately from
their own gross negligence or willful misconduct in breach of a duty owed to
such Wynn Party.

 

6.3 Filing of Financing Statements. Each Wynn Party acknowledges that pursuant
to Section 9-509(b) of the New York UCC and any other applicable law, each Wynn
Party authorizes the Collateral Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interests of the Collateral Agent under
this Agreement. Each Wynn Party hereby agrees that such financing statements may
describe the collateral in the same manner as described in the Security
Documents or as “all assets” or “all personal property” of the undersigned,
whether now owned or hereafter existing or acquired by the undersigned. If and
to the extent permitted by applicable law, a photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.

 

6.4 Authority of Collateral Agent. Each Wynn Party acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the other Secured Parties,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Wynn Parties, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Wynn Party shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

31



--------------------------------------------------------------------------------

6.5 Appointment of Co-Collateral Agents. At any time or from time to time, in
order to comply with any Requirement of Law, the Collateral Agent may appoint
another bank or trust company or one of more other persons, either to act as
co-agent or agents on behalf of the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Collateral Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent);
provided that the Collateral Agent shall give prompt notice of such appointment
to all Wynn Parties pursuant to Section 7.2 hereof. Any such appointment shall
be in accordance with Nevada Gaming Laws.

 

SECTION 7. MISCELLANEOUS

 

7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in writing signed
by the Collateral Agent (acting pursuant to the Intercreditor Agreement) and
each Wynn Party. Notwithstanding the foregoing, supplements or revisions to
Schedules made in accordance with or as required by this Agreement shall be
effective without the consent of any party hereto (other than the Grantor or the
Pledgor, as the case may be, providing such supplement or revision).

 

7.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Wynn Party hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Wynn Party shall be addressed to such Wynn Party at its
notice address set forth on Schedule 1.

 

7.3 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

7.4 Enforcement Expenses; Indemnification.

 

(a) Each Wynn Party agrees to pay or reimburse each Secured Party (after the
occurrence of an Event of Default) for all its costs and expenses incurred in
collecting against such Wynn Party in connection with the enforcement or
preservation of any rights under

 

32



--------------------------------------------------------------------------------

this Agreement and each other document, instrument or agreement relating to the
Secured Obligations to which such Wynn Party is a party, including, without
limitation, the fees and disbursements of counsel to each Secured Party and of
counsel to the Collateral Agent.

 

(b) Each Wynn Party agrees to pay, and to save the Secured Parties harmless
from, any recording and filing fees and all liabilities with respect to, or
resulting from any Grantor’s delay in paying stamp, excise, sales or other
taxes, if any, which may be payable or determined to be payable with respect to
any of the Collateral or in connection with any of the transactions contemplated
by this Agreement.

 

(c) Each Wynn Party agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments or suits of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement; provided that no Wynn Party shall have any obligation hereunder to
any Secured Party with respect to the foregoing to the extent such liabilities,
obligations, losses, damages, penalties, actions, judgments or suits are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted solely from the gross negligence or willful misconduct of such
Secured Party in breach of a duty owed to such Wynn Party.

 

(d) The agreements in this Section 7.4 shall survive repayment of the Secured
Obligations and all other amounts payable under any document, instrument or
agreement relating to the Secured Obligations.

 

7.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Wynn Party and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Wynn Party may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent.

 

7.6 INTENTIONALLY OMITTED.

 

7.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

7.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction (including by reason of the application of
Nevada Gaming Laws or non-approval of the Nevada Gaming Authorities as set forth
in Section 7.17) shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

7.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

33



--------------------------------------------------------------------------------

7.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Wynn Parties, the Collateral Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

7.11 GOVERNING LAW. SUBJECT TO COMPLIANCE WITH APPLICABLE NEVADA GAMING LAWS AND
MANDATORY PROVISIONS OF NEW YORK LAW WHICH MAY REQUIRE APPLICATION OF NEVADA LAW
AS TO CERTAIN ISSUES OF PERFECTION, THE EFFECT OF PERFECTION OR NON-PERFECTION,
AND THE PRIORITY OF SECURITY INTERESTS, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

7.12 Submission to Jurisdiction; Waivers. Each Wynn Party hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and any other instruments, documents or agreements
relating to the Secured Obligations to which it is a party, or for recognition
and enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the Courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Wynn Party at its
address referred to in Section 7.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

7.13 Acknowledgments. Each Wynn Party hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and any other documents, agreement or instruments relating to the
Secured Obligations to which it is a party;

 

34



--------------------------------------------------------------------------------

(b) no Secured Party has any fiduciary relationship with or duty to any Wynn
Party arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Wynn Parties, on the one hand,
and the Secured Parties, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by and any other documents, agreement
or instruments relating to the Secured Obligations or otherwise exists by virtue
of the transactions contemplated hereby among the Secured Parties or among the
Wynn Parties and the Secured Parties.

 

7.14 Additional Grantors. Each Subsidiary of the Company that is required to
become a party to this Agreement pursuant to any document, agreement or
instrument relating to the Secured Obligations shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.

 

7.15 Releases.

 

(a) At such time as the Secured Obligations (other than unmatured contingent
reimbursement and indemnification obligations) shall have been Discharged, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Wynn Party hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Wynn Parties. At
the request and sole expense of any Wynn Party following any such termination,
the Collateral Agent shall deliver to such Wynn Party any of such Wynn Party’s
Collateral held by the Collateral Agent hereunder, and execute and deliver to
such Wynn Party such documents as such Wynn Party shall reasonably request to
evidence such termination.

 

(b) In the case of any Released Assets, the Collateral Agent, at the request and
sole expense of such Wynn Party, shall execute and deliver to such Wynn Party
all releases or other documents reasonably necessary or desirable for the
release of the Liens created hereby on such Collateral.

 

(c) Each Wynn Party acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Collateral Agent subject to such Wynn Party’s rights under
Section 9-509(d)(2) of the New York UCC.

 

7.16 WAIVER OF JURY TRIAL. EACH WYNN PARTY AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

35



--------------------------------------------------------------------------------

7.17 Regulatory Matters. The Collateral Agent, on behalf of the Secured Parties,
acknowledges and agrees that:

 

(a) At such time as any Grantor becomes subject to the jurisdiction of the
Nevada Gaming Authorities as a licensee or registered company under the Nevada
Gaming Laws (or prior to such time in furtherance of any Grantor’s application
to become a licensee or registered company under the Nevada Gaming Laws), the
pledge of any Pledged Stock or other equity securities issued by such Grantor
(“Pledged Gaming Stock”) under this Agreement will require the approval of the
Nevada Gaming Authorities in order to remain effective and any subsequent
amendment of this Agreement will require the prior approval of the Nevada Gaming
Authorities in order to become effective.

 

(b) In the event that a Secured Party exercises a remedy set forth in this
Agreement with respect to any Pledged Gaming Stock, that is a foreclosure,
transfer of a possessory security interest in such Collateral, the exercise of
voting and consensual rights with respect thereto afforded hereunder and/or
re-registration of such Collateral, such exercise of remedies would be deemed a
separate transfer of such Collateral and would require the separate and prior
approval of the Nevada Gaming Authorities pursuant to applicable Nevada Gaming
Laws as in effect on the date hereof and the licensing of such Secured Party or
other transferee, unless such licensing requirement is waived by the Nevada
Gaming Authorities.

 

(c) In the event that after a Secured Party exercises a remedy set forth in this
Agreement with respect to Grantor Collateral consisting of gaming devices,
cashless wagering systems and associated equipment (as those terms are defined
in the Nevada Gaming Laws) a transfer, sale, distribution, or other disposition
of such Grantor Collateral occurs (separate from any foreclosure action by a
Secured Party unless such Secured Party utilizes such Grantor Collateral for
gaming purposes), such transfer, sale, distribution, or other disposition of
such Grantor Collateral would require the separate and prior approval of the
Nevada Gaming Authorities pursuant to applicable Nevada Gaming Laws as in effect
on the date hereof or the licensing of such Secured Party or other transferee.

 

(d) The approval by the applicable Nevada Gaming Authorities of this Agreement
shall not act or be construed as the approval, either express or implied, for a
Secured Party to take any actions or steps provided for in this Agreement for
which prior approval of the Nevada Gaming Authorities is required, without first
obtaining such prior and separate approval of the applicable Nevada Gaming
Authorities to the extent then required by applicable Nevada Gaming Laws.

 

(e) The physical location of all certificates evidencing Pledged Gaming Stock
shall at all times remain within the territory of the State of Nevada at a
location designated to the Nevada Gaming Authorities (and thereafter shall not
change the location of such Pledged Gaming Stock or permit such change, in
either case, without prior notice to the Wynn Parties), and each of such
certificates shall be made available for inspection by agents of the Nevada
Gaming Authorities immediately upon request during normal business hours.
Neither the Collateral Agent nor any agent of the Collateral Agent shall
surrender possession of the Pledged Gaming Stock to any Person other than the
Wynn Party pledging such Pledged Gaming Stock without the prior approval of the
Nevada Gaming Authorities or as otherwise permitted by applicable Nevada Gaming
Laws.

 

36



--------------------------------------------------------------------------------

(f) It shall cooperate with the Nevada Gaming Authorities in connection with the
administration of their regulatory jurisdiction over certain of the Wynn
Parties, including, without limitation, through the provision of such documents
or other information as may be requested by the Nevada Gaming Authorities
relating to the Collateral Agent, the Secured Parties or such Grantors.

 

(g) The Collateral Agent, the Secured Parties and their respective assignees are
subject to being called forward by the Nevada Gaming Authorities, in their
discretion, for licensing or a finding of suitability in order to remain
entitled to the benefits of this Agreement as it relates to Pledged Gaming
Stock.

 

7.18 Waiver. To the fullest extent permitted by law, Pledgor hereby waives and
relinquishes all rights and remedies accorded by applicable law to sureties or
guarantors and agrees not to assert or take advantage of any such rights or
remedies, including without limitation (a) any right to require any Secured
Party to proceed against any Grantor or any other Person or to proceed against
or exhaust any security held by any Secured Party at any time or to pursue any
other remedy in the power of any Secured Party before proceeding against Pledgor
(including any right or claim of right to cause a marshalling of a debtor’s
assets or to proceed against Pledgor, any debtor or any other guarantor of any
debtor’s obligations in any particular order, including, without limitation, any
right arising under Nevada Revised Statutes Section 40.430 to the fullest extent
permitted by Nevada Revised Statutes 40.495(2)), (b) any defense that may arise
by reason of the incapacity, lack of power or authority, dissolution, merger,
termination or disability of any Grantor or any other Person or the failure of
any Secured Party to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any Grantor or any other
Person, (c) demand, presentment, protest and notice of any kind, including
without limitation notice of the existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non­action on the part
of any Grantor, any Secured Party, any endorser or creditor of any Grantor or
Pledgor or on the part of any other Person under this or any other instrument in
connection with any obligation or evidence of indebtedness held by any Secured
Party as collateral or in connection with any Secured Obligations, (d) any
defense based upon an election of remedies by any Secured Party or any
collateral agent on their behalf, including without limitation an election to
proceed by non­judicial rather than judicial foreclosure, which destroys or
otherwise impairs any subrogation rights which Pledgor may have against a
Grantor, any right which Pledgor may have to proceed against any Grantor for
reimbursement, or both, (e) any defense based on any offset against any amounts
which may be owed by any Person to Pledgor for any reason whatsoever, (f) any
defense based on any act, failure to act, delay or omission whatsoever on the
part of any Grantor or the failure by any Grantor to do any act or thing or to
observe or perform any covenant, condition or agreement to be observed or
performed by it under the Financing Agreements, (g) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal, (h) any defense, setoff or counterclaim which may at any time be
available to or asserted by any Grantor against any Secured Party or any other
Person under any of the Financing Agreements, (i) any duty on the part of any
Secured Party to disclose to Pledgor any facts any such Person may now or
hereafter

 

37



--------------------------------------------------------------------------------

know about any Grantor, regardless of whether such Person has reason to believe
that any such facts materially increase the risk beyond that which Pledgor
intends to assume, or have reason to believe that such facts are unknown to
Pledgor, or have a reasonable opportunity to communicate such facts to Pledgor,
and Pledgor acknowledges that it is fully responsible for being and keeping
informed of the financial condition of the Loan Parties and of all circumstances
bearing on the risk of non­payment of any obligations and liabilities hereby
guaranteed, (j) any defense based on any change in the time, manner or place of
any payment under, or in any other term of, any Financing Agreement or any other
amendment, renewal, extension, acceleration, compromise or waiver of or any
consent or departure from the terms thereof, (k) any defense arising because of
any Secured Party’s election, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, and (l)
any defense based upon any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

PLEDGOR: WYNN RESORTS HOLDINGS, LLC, a Nevada limited liability company, By:  
Wynn Resorts, Limited,     a Nevada corporation,     its sole member     By:  

/s/ Ronald J. Kramer

--------------------------------------------------------------------------------

    Name:   Ronald J. Kramer     Title:   President

GRANTORS: WYNN LAS VEGAS, LLC, a Nevada limited liability company By:   Wynn
Resorts Holdings, LLC,     a Nevada limited liability company,     its sole
member     By:   Wynn Resorts, Limited,         a Nevada corporation,        
its sole member         By:  

/s/ Ronald J. Kramer

--------------------------------------------------------------------------------

        Name:   Ronald J. Kramer         Title:   President

 

39



--------------------------------------------------------------------------------

WYNN SHOW PERFORMERS, LLC, a Nevada limited liability company, By:   Wynn Las
Vegas, LLC,     a Nevada limited liability company,     its sole member     By:
  Wynn Resorts Holdings, LLC,         a Nevada limited liability company,      
  its sole member         By:   Wynn Resorts, Limited,             a Nevada
corporation,             its sole member         By:  

/s/ Ronald J. Kramer

--------------------------------------------------------------------------------

        Name:   Ronald J. Kramer         Title:   President WYNN LAS VEGAS
CAPITAL CORP., a Nevada corporation,         By:  

/s/ Ronald J. Kramer

--------------------------------------------------------------------------------

        Name:   Ronald J. Kramer         Title:   President WYNN GOLF, LLC, a
Nevada limited liability company, By:   Wynn Las Vegas, LLC,     a Nevada
limited liability company,     its sole member     By:   Wynn Resorts Holdings,
LLC,         a Nevada limited liability company,         its sole member        
By:   Wynn Resorts, Limited,             a Nevada corporation,             its
sole member         By:  

/s/ Ronald J. Kramer

--------------------------------------------------------------------------------

        Name:   Ronald J. Kramer         Title:   President

 

40



--------------------------------------------------------------------------------

WORLD TRAVEL, LLC, a Nevada limited liability company, By:   Wynn Las Vegas,
LLC,     a Nevada limited liability company,     its sole member     By:   Wynn
Resorts Holdings, LLC,         a Nevada limited liability company,         its
sole member         By:   Wynn Resorts, Limited,             a Nevada
corporation,             its sole member         By:  

/s/ Ronald J. Kramer

--------------------------------------------------------------------------------

        Name:   Ronald J. Kramer         Title:   President LAS VEGAS JET, LLC,
a Nevada limited liability company, By:   Wynn Las Vegas, LLC,     a Nevada
limited liability company,     its sole member     By:   Wynn Resorts Holdings,
LLC,         a Nevada limited liability company,         its sole member        
By:   Wynn Resorts, Limited,             a Nevada corporation,             its
sole member         By:  

/s/ Ronald J. Kramer

--------------------------------------------------------------------------------

        Name:   Ronald J. Kramer         Title:   President

 

41



--------------------------------------------------------------------------------

WYNN SUNRISE, LLC, a Nevada limited liability company, By:   Wynn Las Vegas,
LLC,     a Nevada limited liability company     its sole member     By:   Wynn
Resorts Holdings, LLC,         a Nevada limited liability company,         its
sole member         By:   Wynn Resorts, Limited,             a Nevada
corporation,             its sole member         By:  

/s/ Ronald J. Kramer

--------------------------------------------------------------------------------

        Name:   Ronald J. Kramer         Title:   President

 

COLLATERAL AGENT:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent By:  

/s/ Steven P. Lapham

--------------------------------------------------------------------------------

Name:   Steven P. Lapham Title:   Managing Director By:  

/s/ Brenda Casey

--------------------------------------------------------------------------------

Name:   Brenda Casey Title:   Vice President

 

42



--------------------------------------------------------------------------------

Schedule 1

 

NOTICE ADDRESSES OF WYNN PARTIES

 

1-1



--------------------------------------------------------------------------------

Schedule 2

 

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

 

Pledged Stock:

 

Issuer

--------------------------------------------------------------------------------

 

Issuer’s Jurisdiction
Under New York
UCC Section 8-
110(d)

--------------------------------------------------------------------------------

 

Class of Stock

or other equity
interest

--------------------------------------------------------------------------------

   Stock or
Membership
Interest
Certificate No.


--------------------------------------------------------------------------------

   Percentage of
Shares


--------------------------------------------------------------------------------

   No. of Shares


--------------------------------------------------------------------------------

   Owner of Record


--------------------------------------------------------------------------------

 

 

Pledged Notes:

 

Issuer

--------------------------------------------------------------------------------

  

Payee

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

 

Pledged Debt Securities:

 

Issuer

--------------------------------------------------------------------------------

 

Issuer’s Jurisdiction

Under New York UCC

Section 8-110(d)

--------------------------------------------------------------------------------

 

Payee

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

 

 

 

2-1



--------------------------------------------------------------------------------

Pledged Security Entitlements:

 

Issuer of

Financial Asset

--------------------------------------------------------------------------------

   Description of
Financial Asset


--------------------------------------------------------------------------------

   Securities
Intermediary
(Name and Address)


--------------------------------------------------------------------------------

   Securities Account
(Number and Location)


--------------------------------------------------------------------------------

   Securities Intermediary’s
Jurisdiction Under New York
UCC Section 98-110(c)


--------------------------------------------------------------------------------

 

 

Pledged Commodity Contracts:

 

Description of

Commodity Contract

--------------------------------------------------------------------------------

   Commodity Intermediary
(Name and Address)


--------------------------------------------------------------------------------

   Commodity Account
(Number and Location)


--------------------------------------------------------------------------------

   Commodity Intermediary’s
Jurisdiction Under New York
UCC Section 9-305(b)


--------------------------------------------------------------------------------

 

 

 

2-2



--------------------------------------------------------------------------------

Schedule 3

 

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

[List each office where a financing statement is to be filed]

 

Copyright, Patent and Trademark Filings

 

[List all filings]

 

Actions with respect to Investment Property

 

[Describe all actions required to obtain “control” of Investment Property]

 

Other Actions

 

[Describe other actions to be taken]

 

3-1



--------------------------------------------------------------------------------

Schedule 4

 

EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND

CHIEF EXECUTIVE OFFICE

 

Wynn Party

--------------------------------------------------------------------------------

 

Location

--------------------------------------------------------------------------------

 

 

 

4-1



--------------------------------------------------------------------------------

Schedule 5

 

LOCATION OF INVENTORY AND EQUIPMENT

 

Grantor

--------------------------------------------------------------------------------

 

Locations

--------------------------------------------------------------------------------

 

 

 

5-1



--------------------------------------------------------------------------------

Schedule 6

 

COPYRIGHTS

 

PATENTS

 

TRADEMARKS

 

TRADE SECRETS

 

INTELLECTUAL PROPERTY LICENSES

 

OTHER INTELLECTUAL PROPERTY

 

6-1



--------------------------------------------------------------------------------

Schedule 7

 

CONTRACTS

 

7-1



--------------------------------------------------------------------------------

Exhibit A to

Pledge and Security Agreement

 

FORM OF ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Pledge and Security
Agreement dated as of December 14, 2004 (the “Agreement”), made by the parties
thereto for the benefit of Deutsche Bank Trust Company Americas, as collateral
agent (in such capacity the “Collateral Agent”); capitalized terms used but not
defined herein have the meanings given such terms therein. The undersigned
agrees for the benefit of the Collateral Agent and the Secured Parties as
follows:

 

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms in each case insofar as such terms are applicable to the
undersigned.

 

2. The undersigned confirms the statements made in the Agreement with respect to
the undersigned including, without limitation, in Section 3.6 and Schedule 2.

 

3. The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Section 4.6(a) of the Agreement.

 

4. The terms of Sections 5.4(c) and 5.8 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.4(c) or 5.8 of the Agreement.

 

[NAME OF ISSUER] By  

 

--------------------------------------------------------------------------------

Name:     Title:     Address for Notices:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Fax:  

 

--------------------------------------------------------------------------------

 

8-1



--------------------------------------------------------------------------------

Exhibit B-1 to

Pledge and Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of                     ,
200     (as amended, supplemented or otherwise modified from time to time, the
“Intellectual Property Security Agreement”), is made by each of the signatories
hereto (collectively, the “Grantors”) in favor of Deutsche Bank Trust Company
Americas, as collateral agent for the Secured Parties (as defined in the
Security Agreement referred to below) (in such capacity, the “Collateral
Agent”).

 

WHEREAS, the Grantors have executed and delivered that certain Pledge and
Security Agreement, dated as of December 14, 2004, in favor of the Collateral
Agent (as amended, restated, supplemented, replaced or otherwise modified from
time to time, the “Security Agreement”).

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted a
security interest in certain Property, including, without limitation, certain
Intellectual Property of the Grantors, to the Collateral Agent for the ratable
benefit of the Secured Parties, and have agreed as a condition thereof to
execute Intellectual Property Security Agreements for recording with the United
States Patent and Trademark Office, the United States Copyright Office, and
other applicable Governmental Authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

 

SECTION 1. Grant of Security. Subject to compliance with applicable Nevada
Gaming Laws, each Grantor hereby grants to the Collateral Agent for the ratable
benefit of the Secured Parties a security interest in and to all of such
Grantor’s right, title and interest in and to the following (the “Intellectual
Property Collateral”), as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

(a) (i) all trademarks, service marks, trade names, corporate names, company
names, business names, trade dress, trade styles, logos, or other indicia of
origin or source identification, internet domain names, trademark and service
mark registrations, and applications for trademark or service mark registrations
and any new renewals thereof, including, without limitation, each registration
and application identified in Schedule 1, (ii) the right to sue or otherwise
recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above (collectively, the “Trademarks”);

 

B-1-1



--------------------------------------------------------------------------------

(b) (i) all patents, patent applications and patentable inventions, including,
without limitation, each issued patent and patent application identified in
Schedule 1, and all certificates of invention or similar industrial property
rights, (ii) all inventions and improvements described and claimed therein,
(iii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations thereof, (iv) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (v) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon and all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto (collectively, the “Patents”);

 

(c) (i) all copyrights, whether or not the underlying works of authorship have
been published, including but not limited to copyrights in software and
databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S. Copyright
Act) and all such underlying works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the rights to print,
publish and distribute any of the foregoing, (iii) the right to sue or otherwise
recover for any and all past, present and future infringements and
misappropriations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (v) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto (“Copyrights”);

 

(d) (i) all trade secrets and all confidential and proprietary information,
including know-how, manufacturing and production processes and techniques,
inventions, research and development information, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans, and customer and supplier lists and information, including,
without limitation, any of the foregoing identified in Schedule 1, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the “Trade
Secrets”);

 

(e) (i) all licenses or agreements, whether written or oral, providing for the
grant by or to any Grantor of: (A) any right to use any Trademark or Trade
Secret, (B) any right to manufacture, use or sell any invention covered in whole
or in part by a Patent, and (C) any right under any Copyright including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright including, without limitation, any of the
foregoing identified in Schedule 1, (ii) the right to sue or otherwise recover
for any and all past, present and future infringements and misappropriations of
any of the foregoing, (iii) all income,

 

B-1-2



--------------------------------------------------------------------------------

royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past, present
or future infringements thereof), and (iv) all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto; and

 

(f) any and all proceeds of the foregoing.

 

Notwithstanding the foregoing, the Intellectual Property Collateral shall not
include any Excluded Assets or Released Assets.

 

SECTION 2. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner of Patents and Trademarks and any other
applicable government officer record this Intellectual Property Security
Agreement.

 

SECTION 3. Execution in Counterparts. This Agreement may be executed in any
number of counterparts (including by telecopy), each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

SECTION 4. Governing Law. Subject to compliance with applicable Nevada Gaming
Laws, this Intellectual Property Security Agreement shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

SECTION 5. Conflict Provision. This Intellectual Property Security Agreement has
been entered into in conjunction with the provisions of the Security Agreement.
The rights and remedies of each party hereto with respect to the security
interest granted herein are without prejudice to, and are in addition to those
set forth in the Security Agreement, all terms and provisions of which are
incorporated herein by reference. In the event that any provisions of this
Intellectual Property Security Agreement are in conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.

 

B-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

[NAME OF GRANTOR]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

B-1-4



--------------------------------------------------------------------------------

Schedule 1

 

COPYRIGHTS

 

PATENTS

 

TRADEMARKS

 

TRADE SECRETS

 

INTELLECTUAL PROPERTY LICENSES



--------------------------------------------------------------------------------

Exhibit B-2 to

Pledge and Security Agreement

 

FORM OF AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

(FIRST SUPPLEMENTAL FILING)

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (FIRST SUPPLEMENTAL FILING), dated
as of                              (as amended, supplemented or otherwise
modified from time to time, the “First Supplemental Intellectual Property
Security Agreement”), is made by each of the signatories hereto (collectively,
the “Grantors”) in favor of Deutsche Bank Trust Company Americas, as collateral
agent for the Secured Parties (as defined in the Credit Agreement referred to
below) (in such capacity, the “Collateral Agent”).

 

WHEREAS, the Grantors have executed and delivered that certain Pledge and
Security Agreement, dated as of December 14, 2004, in favor of the Collateral
Agent (as amended, restated, supplemented, replaced or otherwise modified from
time to time, the “Security Agreement”).

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted a
security interest in certain Property, including, without limitation, certain
Intellectual Property, including but not limited to After-Acquired Intellectual
Property of the Grantors, to the Collateral Agent for the ratable benefit of the
Secured Parties, and have agreed as a condition thereof to execute an
After-Acquired Intellectual Property Security Agreement for recording with the
United States Patent and Trademark Office, the United States Copyright Office,
and other applicable Governmental Authorities.

 

WHEREAS, the Intellectual Property Security Agreement was recorded against
certain United States Intellectual Property at [INSERT REEL/FRAME NUMBER] [IF
SECOND OR LATER SUPPLEMENTAL, ADD PRIOR REEL/FRAME NUMBERS].

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

 

SECTION 1. Grant of Security. Subject to compliance with applicable Nevada
Gaming Laws, each Grantor hereby grants to the Collateral Agent for the ratable
benefit of the Secured Parties a security interest in and to all of such
Grantor’s right, title and interest in and to the following (the “Intellectual
Property Collateral”), as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

(a) (i) all trademarks, service marks, trade names, corporate names, company
names, business names, trade dress, trade styles, logos, or other indicia of
origin or source identification, internet domain names, trademark and service
mark registrations, and applications for trademark or service mark registrations
and any new renewals thereof, including, without limitation, each registration
and application identified in Schedule 1, (ii) the right to sue or otherwise
recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or

 

B-2-1



--------------------------------------------------------------------------------

payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto,
together in each case with the goodwill of the business connected with the use
of, and symbolized by, each of the above (collectively, the “Trademarks”);

 

(b) (i) all patents, patent applications and patentable inventions, including,
without limitation, each issued patent and patent application identified in
Schedule 1, and all certificates of invention or similar industrial property
rights, (ii) all inventions and improvements described and claimed therein,
(iii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations thereof, (iv) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (v) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon and all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto (collectively, the “Patents”);

 

(c) (i) all copyrights, whether or not the underlying works of authorship have
been published, including, but not limited to, copyrights in software and
databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S. Copyright
Act) and all such underlying works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the rights to print,
publish and distribute any of the foregoing, (iii) the right to sue or otherwise
recover for any and all past, present and future infringements and
misappropriations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (v) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto (“Copyrights”);

 

(d) (i) all trade secrets and all confidential and proprietary information,
including know-how, manufacturing and production processes and techniques,
inventions, research and development information, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans, and customer and supplier lists and information, (ii) the right
to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the “Trade
Secrets”);

 

B-1-2



--------------------------------------------------------------------------------

(e) (i) all licenses or agreements, whether written or oral, providing for the
grant by or to any Grantor of: (A) any right to use any Trademark or Trade
Secret, (B) any right under any Patent, and (C) any right under any Copyright,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations of any of the foregoing, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto; and

 

(f) any and all proceeds of the foregoing.

 

Notwithstanding the foregoing, the Intellectual Property Collateral shall not
include any Excluded Assets or Released Assets.

 

SECTION 2. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner of Patents and Trademarks and any other
applicable government officer record this First Supplemental Intellectual
Property Security Agreement.

 

SECTION 3. Execution in Counterparts. This Agreement may be executed in any
number of counterparts (including by telecopy), each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

SECTION 4. Governing Law. Subject to compliance with applicable Nevada Gaming
Laws, this First Supplemental Intellectual Property Security Agreement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

SECTION 5. Conflict Provision. This First Supplemental Intellectual Property
Security Agreement has been entered into in conjunction with the provisions of
the Security Agreement. The rights and remedies of each party hereto with
respect to the security interest granted herein are without prejudice to, and
are in addition to those set forth in the Security Agreement, all terms and
provisions of which are incorporated herein by reference. In the event that any
provisions of this First Supplemental Intellectual Property Security Agreement
are in conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

B-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

[NAME OF GRANTOR] By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

B-1-4



--------------------------------------------------------------------------------

Schedule 1

 

COPYRIGHTS

 

PATENTS

 

TRADEMARKS

 

TRADE SECRETS

 

INTELLECTUAL PROPERTY LICENSES



--------------------------------------------------------------------------------

Exhibit C to

Pledge and Security Agreement

 

FORM OF CONTROL AGREEMENT1

 

This CONTROL AGREEMENT (as amended, supplemented or otherwise modified from time
to time, the “Control Agreement”) dated as of [                 ], 200[    ], is
made by and among                     , a                      (the “Grantor”),
                    , a                      (the “Issuer”), and Deutsche Bank
Trust Company Americas, as collateral agent under the Security Agreement (as
defined below) for and on behalf of (i) the Bank Agent under the Bank Credit
Agreement for and on behalf of the Bank Lenders (in each case, as defined below)
and (ii) the 2014 Indenture Trustee under the 2014 Indenture for and on behalf
of the 2014 Noteholders (in each case, as defined below) (together with its
successors and assigns in such capacity, the “Collateral Agent”).

 

WHEREAS, [the Grantor][the Issuer][Wynn Las Vegas, LLC, a Nevada limited
liability company (“Wynn Las Vegas”)], Deutsche Bank Trust Company Americas, in
its capacity as administrative agent (together with its successors and assigns
in such capacity, the “Bank Agent”) and the banks and other financial
institutions from time to time party thereto (the “Bank Lenders”), have entered
into that certain Credit Agreement dated as of December 14, 2004 (as amended,
supplemented or otherwise modified from time to time, the “Bank Credit
Agreement”);

 

WHEREAS, [the Grantor][the Issuer][Wynn Las Vegas], certain of its affiliates
and U.S. Bank, National Association, in its capacity as indenture trustee
(together with its successors and assigns in such capacity, the “2014 Indenture
Trustee”), on behalf of the holders (the “2014 Noteholders”) of the notes due
2014 issued from time to time thereunder, have entered into that certain
Indenture, dated as of December 14, 2004 (as amended, supplemented or otherwise
modified from time to time, the “2014 Indenture”);

 

WHEREAS, the Grantor has granted to the Collateral Agent, for the benefit of the
Bank Agent and the 2014 Indenture Trustee, a security interest in the
uncertificated securities of the Issuer owned by the Grantor from time to time
(collectively, the “Pledged Securities”), and all additions thereto and
substitutions and proceeds thereof (collectively, with the Pledged Securities,
the “Collateral”) pursuant to a Pledge and Security Agreement, dated as of
December 14, 2004 (as amended, supplemented, replaced or otherwise modified from
time to time, the “Security Agreement”), among the Grantor and the other persons
party thereto as grantors in favor of the Collateral Agent;

 

WHEREAS, the Bank Agent (acting on behalf of itself and the Bank Lenders) and
the 2014 Indenture Trustee (acting on behalf of itself and the 2014 Noteholders)
have entered into that certain Intercreditor Agreement, dated as of December 14,
2004 (as amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), pursuant

--------------------------------------------------------------------------------

1 If other Project Credit Parties under the Intercreditor Agreement exist on the
date hereof, form to be revised accordingly.

 

C-1



--------------------------------------------------------------------------------

to which the parties thereto have (i) appointed the Collateral Agent to act as a
representative of each of the Bank Agent and the 2014 Indenture Trustee with
respect to the Collateral and (ii) set forth certain intercreditor provisions,
including the priority of the payments, the method of decision making among the
secured lenders party thereto, the arrangements applicable to actions in respect
of approval rights and waivers, the limitations on rights of enforcement upon
default and the application of proceeds upon enforcement; and

 

WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined: Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Notice of Security Interest. The Grantor, the Collateral Agent and
the Issuer are entering into this Control Agreement to perfect, and to confirm
the priority of, the Collateral Agent’s security interest in the Collateral. The
Issuer acknowledges that this Control Agreement constitutes written notification
to the Issuer of the Collateral Agent’s security interest in the Collateral. The
Issuer agrees to promptly make all necessary entries or notations in its books
and records to reflect the Collateral Agent’s security interest in the
Collateral and, upon request by the Collateral Agent, to register the Collateral
Agent as the registered owner of any or all of the Pledged Securities. The
Issuer acknowledges that the Collateral Agent has control over the Collateral.

 

SECTION 2. Collateral. The Issuer hereby represents and warrants to, and agrees
with the Grantor and the Collateral Agent that (i) the terms of any limited
liability company interests or partnership interests included in the Collateral
from time to time shall expressly provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
State of Nevada or any other applicable jurisdiction, as applicable, (ii) the
Pledged Securities are uncertificated securities, (iii) the issuer’s
jurisdiction is, and during the term of this Control Agreement shall remain, the
State of                     , (iv) Schedule 1 contains a true and complete
description of the Pledged Securities as of the date hereof and (v) except for
the claims and interests of the Grantor and the Collateral Agent in each case as
described herein, in the Collateral, the Issuer does not know of any claim to or
security interest or other interest in the Collateral.

 

SECTION 3. Control. The Issuer hereby agrees, upon written direction from the
Collateral Agent and without further consent from the Grantor, (a) to comply
with all instructions and directions of any kind originated by the Collateral
Agent concerning the Collateral, to liquidate or otherwise dispose of the
Collateral as and to the extent directed by the Collateral Agent and to pay over
to the Collateral Agent all proceeds without any setoff or deduction, and (b)
except as otherwise directed by the Collateral Agent, not to comply with the
instructions or directions of any kind originated by the Grantor or any other
person at any time after the Issuer has received notice from the Collateral
Agent that it is no longer to follow such instructions from the Grantor (and
thereafter not until such time as the Collateral Agent sends written notice to
the Issuer that it is permitted to follow such instructions from the Grantor).

 

C-2



--------------------------------------------------------------------------------

Until such time as the Issuer has received notice from the Collateral Agent that
it is no longer to follow such instructions from the Grantor (and after such
time as the Issuer has received notice from the Collateral Agent that it is
permitted to follow such instructions from the Grantor), the Issuer shall comply
with all instructions and directions of any kind originated by the Grantor to
the extent they do not conflict with any instructions or directions of the
Collateral Agent, except that the Issuer shall not deliver the Collateral to the
Grantor. It is understood and agreed that the Collateral Agent has been
appointed as agent of the Bank Agent and the 2014 Indenture Trustee pursuant to
the Intercreditor Agreement and will exercise control on behalf of such persons
in accordance with the Intercreditor Agreement. The intent of the foregoing is
to perfect the security interest of the Collateral Agent for the benefit of the
Bank Agent and the 2014 Notes Indenture Trustee granted pursuant to the Security
Agreement.

 

SECTION 4. Other Agreements. The Issuer shall notify promptly the Collateral
Agent and the Grantor if any other person asserts any lien, encumbrance, claim
(including any adverse claim) or security interest in or against any of the
Collateral upon becoming aware of such assertion. In the event of any conflict
between the provisions of this Control Agreement and any other agreement
governing any of the Collateral, the provisions of this Control Agreement shall
control.

 

SECTION 5. Protection of Issuer. The Issuer may rely and shall be protected in
acting upon any notice, instruction or other communication that it reasonably
believes to be genuine and authorized.

 

SECTION 6. Termination. This Control Agreement shall terminate automatically
upon receipt by the Issuer of written notice executed by the Collateral Agent
that (i) all of the obligations (excluding unmatured contingent reimbursement
and indemnification obligations) secured by the Collateral have been satisfied
in accordance with any agreements applicable thereto, or (ii) the security
interest in all of the Collateral has been released, whichever is sooner, and
the Issuer shall thereafter be relieved of all duties and obligations hereunder.
The Collateral Agent agrees to provide a Notice of Termination in substantially
the form of Exhibit A hereto to the Issuer upon the termination of this Control
Agreement in accordance with the foregoing.

 

SECTION 7. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made on the earlier of delivery, or three days after being deposited in
the mail and sent by first-class mail, postage prepaid, or, in the case of
telecopy notice, when received, to the Grantor’s and the Collateral Agent’s
addresses as set forth in the Security Agreement, and to the Issuer’s address as
set forth below, or to such other address as any party may give to the others in
writing for such purpose:

 

[Name of Issuer] [Address of Issuer] Attention:                              
Telephone: (    )     -             Telecopy: (    )     -            

 

C-3



--------------------------------------------------------------------------------

SECTION 8. Amendments in Writing. None of the terms or provisions of this
Control Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the parties hereto.

 

SECTION 9. Entire Agreement. This Control Agreement and the Security Agreement
constitute the entire agreement and supersede all other prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

 

SECTION 10. Execution in Counterparts. This Control Agreement may be executed in
any number of counterparts (including by telecopy), each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

SECTION 11. Successors and Assigns. This Control Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Grantor may not assign, transfer or delegate any of
its rights or obligations under this Control Agreement without the prior written
consent of the Collateral Agent. Additionally, in the event that the Collateral
Agent is replaced as Collateral Agent under the Intercreditor Agreement, any
entity that succeeds to such role shall be entitled to the benefits of this
Control Agreement. The Collateral Agent agrees to send written notice to the
Issuer of any such replacement.

 

SECTION 12. Governing Law and Jurisdiction. This Control Agreement has been
delivered to and accepted by the Collateral Agent and will be deemed to be made
in the State of New York. SUBJECT TO COMPLIANCE WITH APPLICABLE NEVADA GAMING
LAWS, THIS CONTROL AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Each of the parties hereto
submits for itself and its property in any legal action or proceeding relating
to this Control Agreement, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the Courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof.

 

SECTION 13. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS CONTROL AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

C-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

[NAME OF GRANTOR] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     [NAME OF ISSUER] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

C-5



--------------------------------------------------------------------------------

Exhibit A

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

60 Wall Street, 2nd Floor

New York, New York 10005

 

[Date]

 

[Name and Address of Issuer]

 

Attention:             

 

Re:    Termination of Control Agreement

 

You are hereby notified that the Control Agreement between you, the Grantor and
the undersigned (a copy of which is attached) is terminated and you have no
further obligations to the undersigned pursuant to such Control Agreement.
Notwithstanding any previous instructions to you, you are hereby instructed to
comply with the instructions or directions of any kind originated by the Grantor
with respect to the Collateral. This notice terminates any obligations you may
have to the undersigned with respect to the Collateral, however nothing
contained in this notice shall alter any obligations which you may otherwise owe
to the Grantor pursuant to any other agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Grantor].

 

Very truly yours,

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Cc: [Insert name of Grantor]

 

C-6



--------------------------------------------------------------------------------

Exhibit D to

Pledge and Security Agreement

 

FORM OF CONTROL AGREEMENT1

 

This CONTROL AGREEMENT (as amended, supplemented or otherwise modified from time
to time, the “Control Agreement”) dated as of [                 ], 200[    ],
among                      (the “Grantor”),                      in its capacity
as a “securities intermediary” (as defined in Section 8-102 of the UCC) and a
“bank” (as defined in Section 9-102 of the UCC) (in such capacities, the
“Financial Institution”), and Deutsche Bank Trust Company Americas, as
collateral agent under the Security Agreement (as defined below) for and on
behalf of (i) the Bank Agent under the Bank Credit Agreement for and on behalf
of the Bank Lenders (in each case, as defined below) and (ii) the 2014 Indenture
Trustee under the 2014 Indenture for and on behalf of the 2014 Noteholders (in
each case, as defined below) (together with its successors and assigns in such
capacity, the “Collateral Agent”). All references herein to the “UCC” shall mean
the Uniform Commercial Code as from time to time in effect in the State of New
York.

 

WHEREAS, [the Grantor][Wynn Las Vegas, LLC, a Nevada limited liability company
(“Wynn Las Vegas”)], Deutsche Bank Trust Company Americas, in its capacity as
administrative agent (together with its successors and assigns in such capacity,
the “Bank Agent”) and the banks and other financial institutions from time to
time party thereto (the “Bank Lenders”), have entered into that certain Credit
Agreement, dated as of December 14, 2004 (as amended, supplemented or otherwise
modified from time to time, the “Bank Credit Agreement”);

 

WHEREAS, [the Grantor][Wynn Las Vegas], certain of its affiliates and U.S. Bank,
National Association, in its capacity as indenture trustee (together with its
successors and assigns in such capacity, the “2014 Indenture Trustee”), on
behalf of the holders (the “2014 Noteholders”) of the notes due 2014 issued from
time to time thereunder, have entered into that certain Indenture, dated as of
December 14, 2004 (as amended, supplemented or otherwise modified from time to
time, the “2014 Indenture”);

 

WHEREAS, the Grantor has granted to the Collateral Agent, for the benefit of the
Bank Agent and the 2014 Indenture Trustee, a security interest in the Pledged
Accounts (as hereinafter defined) pursuant to that certain Pledge and Security
Agreement, dated as of December 14, 2004 (as amended, supplemented, replaced or
otherwise modified from time to time, the “Security Agreement”), among the
Grantor and the other persons party thereto as grantors in favor of the
Collateral Agent;

 

WHEREAS, the Bank Agent (acting on behalf of itself and the Bank Lenders) and
the 2014 Indenture Trustee (acting on behalf of itself and the 2014 Noteholders)
have entered into that certain Intercreditor Agreement, dated as of December 14,
2004 (as amended,

--------------------------------------------------------------------------------

1 If other Project Credit Parties under the Intercreditor Agreement exist on the
date hereof, form to be revised accordingly.

 

D-1



--------------------------------------------------------------------------------

supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), pursuant to which the parties thereto have (i) appointed the
Collateral Agent to act as a representative of each of the Bank Agent and the
2014 Indenture Trustee with respect to the Pledged Accounts and (ii) set forth
certain intercreditor provisions, including the priority of the payments, the
method of decision making among the secured lenders party thereto, the
arrangements applicable to actions in respect of approval rights and waivers,
the limitations on rights of enforcement upon default and the application of
proceeds upon enforcement; and

 

WHEREAS, the parties hereto are entering into this Control Agreement to perfect
and ensure the priority of such security interest.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Establishment and Maintenance of Collateral Accounts.

 

(a) The Financial Institution hereby represents and warrants that it has
established and currently maintains the accounts listed on Schedule 1 hereto and
that the Collateral Agent is its sole customer or entitlement holder with
respect to each such account. Each such account and any successor account and
all other accounts which the Grantor now or hereafter maintains with the
Financial Institution, being referred to herein individually as a “Pledged
Account” and collectively as the “Pledged Accounts.” The Financial Institution
covenants and agrees that it shall not change the name or account number of any
Pledged Account without the prior written consent of the Collateral Agent.

 

(b) [Each of the parties hereto acknowledges and agrees that the accounts listed
on Part A of Schedule 1 hereto are intended to be deposit accounts (as defined
in Section 9-102(a)(29) of the UCC) and the accounts listed on Part B of
Schedule 1 hereto are intended to be securities accounts (as defined in Section
8-501 of the UCC).] or [Each of the parties hereto acknowledges and agrees that
all of the Pledged Accounts are intended to be [deposit accounts/securities
accounts] (as defined in the UCC)] Notwithstanding such intention, as used
herein “Deposit Account” shall mean any Pledged Account (or any part thereof)
which is determined to be a “deposit account” (within the meaning of Section
9-102(a)(29) of the UCC) and “Securities Account” shall mean any Pledged Account
(or any part thereof) which is determined to be a “securities account” (within
the meaning of Section 8-501 of the UCC).

 

(c) The Financial Institution covenants and agrees that: (i) all securities or
other property underlying any financial assets credited to any Securities
Account shall be registered in the name of the Financial Institution, indorsed
to the Financial Institution or indorsed in blank or credited to another
securities account maintained in the name of the Financial Institution and in no
case will any financial asset credited to any Securities Account be registered
in the name of the Grantor, payable to the order of the Grantor or specially
indorsed to the Grantor except to the extent the foregoing have been specially
indorsed to the Financial Institution or in blank; and (ii) all property
delivered to the Financial Institution pursuant to the Security Agreement will
be promptly credited to one of the Pledged Accounts.

 

D-2



--------------------------------------------------------------------------------

SECTION 2. “Financial Assets” Election. The Financial Institution hereby agrees
that each item of property (including, without limitation, all investment
property, financial asset, security, instrument or cash) credited to any Pledged
Account that is a Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

 

SECTION 3. Collateral Agent’s Control of the Pledged Accounts. If at any time
the Financial Institution shall receive from the Collateral Agent an entitlement
order (i.e. an order directing transfer or redemption of any financial asset
relating to a Pledged Account) or any instruction directing disposition of funds
in a Pledged Account originated by the Collateral Agent, the Financial
Institution shall comply with such entitlement order or instruction without
further consent by the Grantor or any other person. The Grantor is entitled to
give entitlement orders and instructions with respect to the Pledged Accounts,
subject to Section 4 hereof, provided that if such entitlement orders or
instructions conflict with instructions of the Collateral Agent, the Financial
Institution shall comply with the entitlement orders and instructions issued by
the Collateral Agent. It is understood and agreed that the Collateral Agent has
been appointed as agent of the Bank Agent and the 2014 Indenture Trustee
pursuant to the Intercreditor Agreement and will exercise control on behalf of
such persons in accordance with the Intercreditor Agreement. The intent of the
foregoing is to perfect the security interest of the Collateral Agent for the
benefit of the Bank Agent and the 2014 Indenture Trustee granted pursuant to the
Security Agreement.

 

SECTION 4. Grantor’s Access to the Account. If at any time the Collateral Agent
delivers to the Financial Institution a Notice of Sole Control in substantially
the form set forth in Exhibit A hereto, the Financial Institution agrees that
after receipt of such notice, it will take all directions with respect to the
Pledged Accounts solely from the Collateral Agent and shall not comply with
instructions or entitlement orders of the Grantor or any other person (unless
and until the Collateral Agent instructs otherwise).

 

SECTION 5. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in any Pledged Account or any financial
assets, cash or other property credited thereto, the Financial Institution
hereby agrees that such security interest shall be subordinate to the security
interest of the Collateral Agent perfected hereby. The financial assets, money
and other items credited to any Pledged Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Collateral Agent, the Bank Agent and the 2014 Indenture Trustee
(except that the Financial Institution may set off (i) all amounts due to the
Financial Institution in respect of customary fees and expenses for the routine
maintenance and operation of the respective Pledged Account and (ii) the face
amount of any checks which have been credited to such Pledged Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

 

SECTION 6. Choice of Law. SUBJECT TO COMPLIANCE WITH APPLICABLE NEVADA GAMING
LAWS, THIS CONTROL AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Regardless of any
provision in any other agreement, for purposes of the UCC, with respect to each
Pledged Account, the State of New York shall be deemed to be the Financial
Institution’s jurisdiction (within the meaning of Sections 8-110 and 9-304 of
the UCC). The Pledged Accounts shall be governed by the laws of the State of New
York.

 

D-3



--------------------------------------------------------------------------------

SECTION 7. Conflict with Other Agreements. The Financial Institution hereby
represents, warrants, covenants and agrees that:

 

(a) There are no other agreements entered into between the Financial Institution
and the Grantor with respect to any Pledged Account [except for [identify other
agreements]] (the “Account Agreements”).

 

(b) It has not entered into, and until the termination of this Control Agreement
will not enter into, any agreement with any other person relating the Pledged
Accounts and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders of such other person (as defined in
Section 8-102(a)(8) of the UCC) or instructions of such other person directing
the disposition of funds (except any such other agreement with the Grantor under
which the obligations of the Financial Institution are subordinated to the
Financial Institution’s obligations hereunder).

 

(c) It has not entered into, and until the termination of this Control Agreement
will not enter into, any agreement with the Grantor purporting to limit or
condition the obligation of the Financial Institution to comply with entitlement
orders or instructions from the Collateral Agent.

 

(d) In the event of any conflict between this Control Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into, the
terms of this Control Agreement shall prevail.

 

SECTION 8. Adverse Claims. The Financial Institution represents and warrants
that, except for the claims and interest of the Grantor and the Collateral Agent
in each case as described herein, in the Pledged Accounts, it does not know of
any lien on or claim to, or interest in, any Pledged Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto.
If any person asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Pledged Accounts or in any financial asset carried therein,
the Financial Institution will promptly notify the Collateral Agent and the
Grantor thereof upon becoming aware of such assertion.

 

SECTION 9. Additional Provisions Regarding Maintenance of Accounts. The
Financial Institution covenants and agrees:

 

(a) Statements and Confirmations. The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning (i)
any Securities Account and/or any financial assets credited thereto and (ii) any
Deposit Account, simultaneously to each of the Grantor and the Collateral Agent
at the address for each set forth in Section 13 of this Control Agreement.

 

(b) Tax Reporting. All items of income, gain, expense and loss recognized in any
Securities Account and all interest, if any, relating to any Deposit Account,
shall be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Grantor.

 

D-4



--------------------------------------------------------------------------------

(c) Voting Rights. At any time during which the Grantor is entitled to give
entitlement orders pursuant to Section 3 hereof, the Grantor shall direct the
Financial Institution with respect to the voting of any financial assets
credited to the Pledged Accounts.

 

(d) Permitted Investments. At any time during which the Grantor is entitled to
give entitlement orders pursuant to Section 3 hereof, the Grantor shall direct
the Financial Institution with respect to the selection of investments to be
made for any Pledged Account that is a Securities Account; provided, however,
that the Financial Institution shall not honor any instruction to purchase any
investments other than investments of a type described as “Cash Equivalents” on
Exhibit B hereto.

 

SECTION 10. Additional Representation and Warranty of the Financial Institution.
The Financial Institution represents and warrants that this Control Agreement is
the legal, valid, binding and enforceable obligation of the Financial
Institution.

 

SECTION 11. Indemnification of Financial Institution. The Grantor and the
Collateral Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Grantor and the Collateral Agent arising
from the terms of this Control Agreement and the compliance of the Financial
Institution with the terms hereof, except to the extent that such liabilities
arise from the Financial Institution’s gross negligence or willful misconduct
and (b) the Grantor, its successors and assigns shall at all times indemnify and
save harmless the Financial Institution from and against any and all claims,
actions and suits of others arising out of the terms of this Control Agreement
or the compliance of the Financial Institution with the terms hereof, except to
the extent that such arises from the Financial Institution’s negligence, and
from and against any and all liabilities, losses and damages and reasonable
costs, charges, counsel fees and other expenses of every nature and character
arising by reason of the same, until the termination of this Control Agreement.

 

SECTION 12. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors and assigns, except that the neither the Grantor
nor the Financial Institution may assign their obligations hereunder without the
prior written consent of the Collateral Agent. Additionally, in the event that
the Collateral Agent is replaced as Collateral Agent under the Intercreditor
Agreement, any entity that succeeds to such role shall be entitled to the
benefits of this Control Agreement. The Collateral Agent agrees to send written
notice to the Financial Institution of any such replacement.

 

SECTION 13. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made on the earlier of delivery, or three days after being deposited in
the mail and sent by first class mail, postage prepaid, or, in the case of
telecopy notice, when received, to the address as set forth below, or to such
other address as any party may give to the others in writing for such purpose:

 

[Name of Financial Institution] [Address of Financial Institution] Attention:
                              Telephone: (    )                      Telecopy:
(    )                       

 

D-5



--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas 31 West 52nd Street New York, New York
10019 Attention:                               Telephone: (    )
                     Telecopy: (    )                        [Name of Grantor]
[Address] Attention:                               Telephone: (    )
                     Telecopy: (    )                       .

 

SECTION 14. Amendment. No amendment or modification of this Control Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all of the parties hereto.

 

SECTION 15. Termination. This Control Agreement shall terminate automatically
upon receipt by the Financial Institution of written notice executed by the
Collateral Agent that (i) all of the obligations (excluding unmatured contingent
reimbursement and indemnification obligations) secured by the Pledged Accounts
have been satisfied in accordance with any agreements applicable thereto, or
(ii) the security interest in all of the Pledged Accounts have been released,
whichever is sooner, and the Financial Institution shall thereafter be relieved
of all duties and obligations hereunder. The Collateral Agent agrees to provide
Notice of Termination in substantially the form of Exhibit C hereto to the
Financial Institution upon the termination of this Control Agreement in
accordance with the foregoing. The termination of this Control Agreement shall
not terminate the Pledged Accounts or alter the obligations of the Financial
Institution to the Grantor pursuant to any other agreement with respect to the
Pledged Accounts.

 

SECTION 16. Counterparts. This Control Agreement may be executed in any number
of counterparts (including by telecopy), all of which shall constitute one and
the same instrument, and any party hereto may execute this Control Agreement by
signing and delivering one or more counterparts.

 

D-6



--------------------------------------------------------------------------------

[NAME OF GRANTOR] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     [NAME OF INSTITUTION SERVING AS FINANCIAL INSTITUTION] By:
 

 

--------------------------------------------------------------------------------

Name:     Title:    

 

D-7



--------------------------------------------------------------------------------

SCHEDULE 1

 

Part A List of Existing Deposit Accounts Subject to this Control Agreement:

 

Exact Name of Account

--------------------------------------------------------------------------------

 

Account Number

--------------------------------------------------------------------------------

 

 

Part B List of Existing Securities Accounts Subject to this Control Agreement:

 

Exact Name of Account

--------------------------------------------------------------------------------

 

Account Number

--------------------------------------------------------------------------------

 

 

 

D-8



--------------------------------------------------------------------------------

Exhibit A

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

60 Wall Street, 2nd Floor

New York, New York 10005

 

[Date]

 

[Name and Address of Financial Institution]

 

Attention:                     

 

Re:    Notice of Sole Control

 

Ladies and Gentlemen:

 

As referenced in the Control Agreement, dated             , 200    , among
[insert name of the Grantor], you and the undersigned (a copy of which is
attached) we hereby give you notice of our sole control over each of the Pledged
Accounts and all financial assets or funds credited thereto. You are hereby
instructed not to accept any directions or instructions with respect to the
Pledged Accounts or funds credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction or
otherwise directed by us in writing.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of the Grantor].

 

Very truly yours,

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Title    

 

cc: [Name of Grantor]

 

D-9



--------------------------------------------------------------------------------

Exhibit B

 

Permitted Investments

 

“Cash Equivalents”: (a) United States dollars; (b) securities issued or directly
and fully guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (as long as the full faith and
credit of the United States is pledged in support of those securities) having
maturities of not more than six months from the date of acquisition; (c)
certificates of deposit and eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any Lender or with any domestic commercial bank having capital and surplus
in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or better; (d)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in clause (c)
above; (e) commercial paper having one of the two highest ratings obtainable
from Moody’s Investors Service, Inc. or Standard & Poor’s Ratings Group and in
each case maturing within six months after the date of acquisition; (f) money
market funds or mutual funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (d) of this
definition; and (g) to the extent not permitted in clauses (a) through (f) of
this definition, Permitted Securities.

 

“Permitted Securities”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within 18 months from the date of acquisition, (b) shares of
money market, mutual or similar funds which invest exclusively in assets
satisfying the requirements of clause (a) of this definition or (c) shares of,
or an investment in, the JP Morgan Federal Money Market Fund.

 

D-10



--------------------------------------------------------------------------------

Exhibit C

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

60 Wall Street, 2nd Floor

New York, New York 10005

 

[Date]

 

[Name and Address of Financial Institution]

 

Attention:                     

 

Re:    Termination of Control Agreement

 

You are hereby notified that the Control Agreement between you, the Grantor and
the undersigned (a copy of which is attached) is terminated and you have no
further obligations to the undersigned pursuant to such Control Agreement.
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account number(s)              from
the Grantor. This notice terminates any obligations you may have to the
undersigned with respect to such account, however nothing contained in this
notice shall alter any obligations which you may otherwise owe to the Grantor
pursuant to any other agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Grantor].

 

Very truly yours,

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Cc: [Insert name of Grantor]

 

D-11



--------------------------------------------------------------------------------

Exhibit E to

Pledge and Security Agreement

 

FORM OF CONTROL AGREEMENT1

 

This CONTROL AGREEMENT (as amended, supplemented or otherwise modified from time
to time, the “Control Agreement”) dated as of [                 ], 200[    ], is
made by and among                     , a                      (the “Grantor”),
                    , a                      (the “Broker”), and Deutsche Bank
Trust Company Americas, as collateral agent under the Security Agreement (as
defined below) for and on behalf of (i) the Bank Agent under the Bank Credit
Agreement for and on behalf of the Bank Lenders (in each case, as defined below)
and (ii) the 2014 Indenture Trustee under the 2014 Indenture for and on behalf
of the 2014 Noteholders (in each case, as defined below) (together with its
successors and assigns in such capacity, the “Collateral Agent”).

 

WHEREAS, [the Grantor][Wynn Las Vegas, LLC, a Nevada limited liability company
(“Wynn Las Vegas”)], Deutsche Bank Trust Company Americas, in its capacity as
administrative agent (together with its successors and assigns in such capacity,
the “Bank Agent”) and the banks and other financial institutions from time to
time party thereto (the “Bank Lenders”), have entered into that certain Credit
Agreement, dated as of December 14, 2004 (as amended, supplemented or otherwise
modified from time to time, the “Bank Credit Agreement”);

 

WHEREAS, [the Grantor][Wynn Las Vegas], certain of its affiliates and U.S. Bank,
National Association, in its capacity as indenture trustee (together with its
successors and assigns in such capacity, the “2014 Indenture Trustee”), on
behalf of the holders (the “2014 Noteholders”) of the notes due 2014 issued from
time to time thereunder, have entered into that certain Indenture, dated as of
December 14, 2004 (as amended, supplemented or otherwise modified from time to
time, the “2014 Indenture”);

 

WHEREAS, the Broker maintains for the Grantor a commodity account, Account No. ,
in the name of the Grantor (the “Pledged Account”);

 

WHEREAS, the Grantor has granted to the Collateral Agent, for the benefit of the
Bank Agent and the 2014 Indenture Trustee, a security interest in the Pledged
Account, the commodity contracts and any free credit balance carried therein,
and all additions thereto and substitutions and proceeds thereof (collectively,
the “Collateral”) pursuant to that certain Pledge and Security Agreement, dated
as of December 14, 2004 (as amended, supplemented, replaced or otherwise
modified from time to time, the “Security Agreement”), among the Grantor and the
other persons party thereto as grantors in favor of the Collateral Agent;

--------------------------------------------------------------------------------

1 If other Project Credit Parties under the Intercreditor Agreement exist on the
date hereof, form to be revised accordingly.

 

E-1



--------------------------------------------------------------------------------

WHEREAS, the Bank Agent (acting on behalf of itself and the Bank Lenders) and
the 2014 Indenture Trustee (acting on behalf of itself and the 2014 Noteholders)
have entered into that certain Intercreditor Agreement, dated as of December 14,
2004 (as amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), pursuant to which the parties thereto have (i)
appointed the Collateral Agent to act as a representative of each of the Bank
Agent and the 2014 Indenture Trustee with respect to the Pledged Accounts and
(ii) set forth certain intercreditor provisions, including the priority of the
payments, the method of decision making among the secured lenders party thereto,
the arrangements applicable to actions in respect of approval rights and
waivers, the limitations on rights of enforcement upon default and the
application of proceeds upon enforcement. Capitalized terms used but not defined
herein shall have the meaning assigned to such terms in the Intercreditor
Agreement; and

 

WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined: Commodity Account, Commodity
Contract, Commodity Intermediary’s Jurisdiction, Control and Proceeds.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Notice of Security Interest. The Grantor, the Collateral Agent and
the Broker are entering into this Control Agreement to perfect, and to confirm
the priority of, the Collateral Agent’s security interest in the Collateral. The
Broker acknowledges that this Control Agreement constitutes written notification
to the Broker of the Collateral Agent’s security interest in the Collateral. The
Broker agrees to promptly make all necessary entries or notations in its books
and records to reflect the Collateral Agent’s security interest in the
Collateral. The Broker acknowledges that the Collateral Agent has control over
the Pledged Account and all commodity contracts and any free credit balance
carried therein from time to time.

 

SECTION 2. Collateral; Pledged Account. (a) The Grantor hereby represents and
warrants to, and agrees with the Collateral Agent and the Broker that, all
commodity contracts carried by the Broker on its books for the Grantor are and
shall be credited to the Pledged Account.

 

(b) The Broker hereby represents and warrants to, and agrees with the Grantor
and the Collateral Agent that (i) the Broker is a commodity intermediary with
respect to the Grantor and the Pledged Account is a commodity account, (ii) the
commodity intermediary’s jurisdiction (within the meaning of Section 9-305(b) of
the UCC) is, and during the term of this Control Agreement shall for all
purposes of this Control Agreement remain, the State of New York, (iii) Schedule
1 contains a true and complete statement of the Pledged Account and the
commodity contracts and any free credit balance carried therein as of the date
hereof, and (iv) no commodity contracts carried in the Pledged Account shall be
purchases on margin, and the Broker will not extend, directly or indirectly, any
“purpose credit” (within the meaning of such term under Regulation T of the
Board of Governors of the Federal Reserve System of the United States) to the
Grantor in respect of the Pledged Account.

 

E-2



--------------------------------------------------------------------------------

(c) The Collateral Agent hereby instructs the Broker, and the Broker hereby
confirms and agrees that, unless the Collateral Agent shall otherwise direct the
Broker in writing, all commodity contracts carried by the Broker on its books
for the Grantor shall be credited only to, and carried only in, the Pledged
Account.

 

SECTION 3. Control. The Broker hereby agrees, upon written direction from the
Collateral Agent and without further consent from the Grantor, (a) to apply any
value distributed on account of the commodity contracts carried in the Pledged
Account as directed by the Collateral Agent, to liquidate or otherwise dispose
of the Collateral as and to the extent directed by the Collateral Agent and to
pay over to the Collateral Agent all proceeds and other value therefrom or
otherwise distributed with respect thereto without any setoff or deduction, and
(b) except as otherwise directed by the Collateral Agent, not to apply any value
distributed on account of any commodity contract carried in the Pledged Account
as directed by the Grantor or any other person at any time after the Broker has
received notice from the Collateral Agent that it is no longer permitted to so
apply any value distributed on account of any commodity contract carried in the
Pledged Account (and thereafter not until such time as the Collateral Agent
sends written notice to the Broker that it is permitted to so apply any value
distributed on account of any commodity contract carried in the Pledged
Account). Until such time as the Broker has received notice from the Collateral
Agent that it not is permitted to apply any value distributed on account of the
commodity contracts carried in the Pledged Account as directed by the Grantor
(and after such time as the Issuer has received notice from the Collateral Agent
that it is permitted to so apply any value distributed on account of the
commodity contracts carried in the Pledged Account) the Grantor shall be
entitled to issue directions concerning the application of any value distributed
on account of any commodity contract carried in the Pledged Account, and the
Broker shall comply with such directions; provided, however, that if and when
the Broker receives conflicting directions from the Grantor and the Collateral
Agent, the Bank shall only follow the directions of the Collateral Agent. It is
understood and agreed that the Collateral Agent has been appointed as agent of
the Bank Agent and the 2014 Indenture Trustee pursuant to the Intercreditor
Agreement and will exercise control on behalf of such persons in accordance with
the Intercreditor Agreement. The intent of the foregoing is to perfect the
security interest of the Collateral Agent for the benefit of the Bank Agent and
the 2014 Indenture Trustee granted pursuant to the Security Agreement.

 

SECTION 4. Other Agreements; Termination; Successor Brokers. The Broker shall
simultaneously send to the Collateral Agent copies of all notices given and
statements rendered to the Grantor with respect to the Pledged Account. The
Broker shall notify promptly the Collateral Agent and the Grantor if any other
person asserts any lien, encumbrance, claim or security interest in or against
any of the Collateral. As long as this Control Agreement remains in effect,
neither the Grantor nor the Broker shall terminate the Pledged Account without
thirty (30) days’ prior written notice to the other party and the Collateral
Agent. In the event of any conflict between the provisions of this Control
Agreement and any other agreement governing any Collateral, the provisions of
this Control Agreement shall control. In the event the Broker no longer serves
as Broker for the Collateral, the Pledged Account, the commodity contracts and
any free credit balance carried therein shall be transferred to a successor
broker, custodian or futures commission merchant satisfactory to the Collateral
Agent, provided, that prior to such transfer, such successor broker, custodian
or futures commission merchant shall execute an agreement that is substantially
in the form of this Control Agreement or is otherwise in form and substance
satisfactory to the Collateral Agent.

 

E-3



--------------------------------------------------------------------------------

SECTION 5. Protection of Broker. The Broker may rely and shall be protected in
acting upon any notice, instruction or other communication that it reasonably
believes to be genuine and authorized.

 

SECTION 6. Termination. This Control Agreement shall terminate automatically
upon receipt by the Broker of written notice executed by the Collateral Agent
that (i) all of the obligations (excluding unmatured contingent reimbursement
and indemnification obligations) secured by the Collateral have been satisfied
in accordance with any agreements applicable thereto, or (ii) the security
interest in all of the Collateral has been released, whichever is sooner, and
the Broker shall thereafter be relieved of all duties and obligations hereunder.
The Collateral Agent agrees to provide a Notice of Termination in substantially
the form of Exhibit A hereto to the Broker upon the termination of this Control
Agreement in accordance with the foregoing.

 

SECTION 7. Waiver; Priority of Collateral Agent’s Interests. Other than with
respect to its fees and customary commissions with respect to the Pledged
Account, the Broker hereby waives its right to set off any obligations of the
Grantor to the Broker against any or all of the Collateral, and hereby agrees
that any and all liens, encumbrances, claims or security interests which the
Broker may have against the Collateral, either now or in the future in
connection with the Pledged Account are and shall be subordinate and junior to
the prior payment in full in immediately available funds of all obligations of
the Grantor now or hereafter existing under the Bank Credit Agreement, the 2014
Indenture, the Security Agreement and all other documents related thereto,
whether for principal, interest (whether or not such interest accrues after the
filing of such petition for purposes of the federal Bankruptcy Code or is an
allowed claim in such proceeding), indemnities, fees, premiums, expenses or
otherwise. Except for the foregoing and claims and interests of the Grantor and
the Collateral Agent as described herein in the Collateral, the Broker does not
know of any claim to or security interest or other interest in the Collateral.

 

SECTION 8. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made on the earlier of delivery, or three days after being deposited in
the mail and sent by first-class mail, postage prepaid, or, in the case of
telecopy notice, when received, to the Grantor’s, the Collateral Agent’s and the
Broker’s address as set forth below, or to such other address as any party may
give to the others in writing for such purpose:

 

[Name of Broker] [Address of Broker] Attention:                              
Telephone: (    )     -             Telecopy: (    )     -            

 

E-4



--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas 31 West 52nd Street New York, New York
10019 Attention:                               Telephone: (    )
                     Telecopy: (    )                        [Name of Grantor]
[Address] Attention:                               Telephone: (    )
                     Telecopy: (    )                       .

 

SECTION 9. Amendments in Writing. None of the terms or provisions of this
Control Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the parties hereto.

 

SECTION 10. Entire Agreement. This Control Agreement and the Security Agreement
constitute the entire agreement and supersede all other prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

 

SECTION 11. Execution in Counterparts. This Control Agreement may be executed in
any number of counterparts (including by telecopy), each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

SECTION 12. Successors and Assigns. This Control Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Grantor may not assign, transfer or delegate any of
its rights or obligations under this Control Agreement without the prior written
consent of the Collateral Agent. Additionally, in the event that the Collateral
Agent is replaced as Collateral Agent under the Intercreditor Agreement, any
entity that succeeds to such role shall be entitled to the benefits of this
Control Agreement. The Collateral Agent agrees to send written notice to the
Broker of any such replacement.

 

SECTION 13. Governing Law and Jurisdiction. SUBJECT TO COMPLIANCE WITH
APPLICABLE NEVADA GAMING LAWS, THIS CONTROL AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Each of the parties hereto submits for itself and its property in any legal
action or proceeding relating to this Control Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the Courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof. The Broker’s jurisdiction for purposes of the Uniform
Commercial Code, including Section 9-305 thereof, shall be the State of New
York.

 

E-5



--------------------------------------------------------------------------------

SECTION 14. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS CONTROL AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

E-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

[NAME OF GRANTOR] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     [NAME OF BROKER] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

E-7



--------------------------------------------------------------------------------

Exhibit A

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

60 Wall Street, 2nd Floor

New York, New York 10005

 

[Date]

 

[Name and Address of the Broker]

 

Attention:             

 

Re:    Termination of Control Agreement

 

You are hereby notified that the Control Agreement between you, the Grantor and
the undersigned (a copy of which is attached) is terminated and you have no
further obligations to the undersigned pursuant to such Control Agreement.
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to the Pledged Account from the
Grantor. This notice terminates any obligations you may have to the undersigned
with respect to the Pledged Account, however nothing contained in this notice
shall alter any obligations which you may otherwise owe to the Grantor pursuant
to any other agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Grantor].

 

Very truly yours,

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:    

 

Cc: [Insert name of Grantor]

 

E-8



--------------------------------------------------------------------------------

Annex 1 to

Pledge and Security Agreement

 

ASSUMPTION AGREEMENT, dated as of                     , 200    , made by
                    , a                      (the “Additional Grantor”), in
favor of Deutsche Bank Trust Company Americas, as collateral agent for the other
Secured Parties (as defined in the Security Agreement (as hereinafter defined)).
All capitalized terms not defined herein shall have the meaning ascribed to them
in the Security Agreement (in such capacity, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, Wynn Las Vegas, a Nevada limited liability company, and certain of its
Affiliates (other than the Additional Grantor) have entered into the Pledge and
Security Agreement, dated as of December 14, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in favor of the Collateral Agent for the benefit of the Secured Parties;

 

WHEREAS, the agreements, documents and instruments related to the Secured
Obligations secured by the Security Agreement require the Additional Grantor to
become a party to the Security Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Security Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 7.14 of the Security Agreement,
hereby becomes a party to the Security Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in Schedules
                     to the Security Agreement. The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Section 3 of the Security Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made by
such Additional Grantor on and as of such date.

 

2. Grant of Security Interest. The Additional Grantor hereby grants to the
Collateral Agent a security interest in, all of the personal property of such
Additional Grantor, including, without limitation, the following property, in
each case, wherever located and now owned or at any time hereafter acquired by
such Additional Grantor or in which such Additional Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, and
together with the Collateral under the Security Agreement, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:

 

(a) all Accounts;



--------------------------------------------------------------------------------

(b) all Chattel Paper;

 

(c) all Deposit Accounts, all funds held therein and all certificates and
instruments, if any, from time to time representing or evidencing such Deposit
Accounts;

 

(d) all Documents;

 

(e) all Equipment;

 

(f) all General Intangibles (including, without limitation, Payment Intangibles,
Intellectual Property and Contracts);

 

(g) all Instruments;

 

(h) all Inventory;

 

(i) all Investment Property;

 

(j) all Letters of Credit and Letter of Credit Rights;

 

(k) all Money;

 

(l) all Vehicles;

 

(m) all Goods and other property not otherwise described above:

 

(n) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Grantor Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon.;

 

(o) all Permits;

 

(p) all insurance policies and all loss proceeds and other amounts payable
thereunder (including, without limitation, Insurance Proceeds and all Eminent
Domain Proceeds); and

 

(q) to the extent not otherwise included, all Proceeds, accessions and products
of any kind and all of the foregoing and all collateral security and guarantees
given by any Person with respect to any of the foregoing (including, without
limitation, Supporting Obligations).

 

Notwithstanding anything to the contrary in this Assumption Agreement, the term
“Collateral” shall not include (i) any of the Excluded Assets and (ii) any
license, permit, or authorization issued by any of the Nevada Gaming Authorities
or any other Governmental Authority, or any other Collateral, which may not be
pledged or in which a security interest may not be granted under Nevada Gaming
Laws, or other applicable law, or under the terms of any such license, permit,
or authorization, or which would require a finding of suitability or other
similar approval

 

2



--------------------------------------------------------------------------------

or procedure by any of the Nevada Gaming Authorities or any other Governmental
Authority prior to being pledged, hypothecated, or given as collateral security
(to the extent such finding or approval has not been obtained). In addition,
notwithstanding anything to the contrary in this Assumption Agreement, at any
time that any Collateral constitutes Released Assets, the security interest of
the Collateral Agent in such Released Assets shall immediately and automatically
terminate at such time and such released Assets shall cease to constitute
Collateral. Section 2 is subject to all applicable Nevada Gaming Laws.

 

3. GOVERNING LAW. SUBJECT TO COMPLIANCE WITH APPLICABLE NEVADA GAMING LAWS, THIS
ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    